Exhibit 10.5
 
Execution Copy
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 31, 2009
among
FRANKLIN CREDIT ASSET CORPORATION,
TRIBECA LENDING CORP.
AND
THE OTHER BORROWERS PARTY HERETO
as Borrowers,
THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS,
as Lenders, and
THE HUNTINGTON NATIONAL BANK,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I. Definitions and Accounting Matters
    4  
Section 1.01 Certain Defined Terms
    4  
Section 1.02 Accounting Terms and Determinations
    24  
 
       
Article II. Advances, Notes and Prepayments
    24  
Section 2.01 Advances
    24  
Section 2.02 Notes
    25  
Section 2.03 Inability to Determine Rates; Illegality
    25  
Section 2.04 Payments of Interest and Principal on the Advances; Waterfall
    26  
Section 2.05 Mandatory Prepayments
    29  
Section 2.06 Breakage
    29  
Section 2.07 Requirements of Law
    29  
Section 2.08 Purpose of Advances
    31  
Section 2.09 Appointment of Borrower Representative as Agent and
Attorney-in-Fact for all Borrowers
    31  
Section 2.10 Facility Fee
    31  
Section 2.11 Joint and Several Liability
    31  
Section 2.12 Disbursements from Reserve Account
    33  
 
       
Article III. Blocked Accounts, Computations; Taxes
    34  
Section 3.01 Payments
    34  
Section 3.02 Computations
    35  
Section 3.03 U.S. Taxes
    35  
 
       
Article IV. Certain Matters Relating to Collateral
    36  
Section 4.01 Collections
    36  
 
       
Article V. Conditions Precedent
    36  
Section 5.01 Initial Advances
    36  
Section 5.02 Advances
    39  
 
       
Article VI. Representations and Warranties
    40  
Section 6.01 Existence
    40  
Section 6.02 Litigation
    40  
Section 6.03 No Breach
    40  
Section 6.04 Action
    40  
Section 6.05 Approvals
    40  
Section 6.06 Taxes
    41  
Section 6.07 Investment Company Act
    41  
Section 6.08 No Legal Bar
    41  
Section 6.09 No Default
    41  
Section 6.10 True and Complete Disclosure
    41  

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.11 ERISA
    42  
Section 6.12 [Reserved]
    42  
Section 6.13 True Sales
    42  
Section 6.14 No Burdensome Restrictions
    42  
Section 6.15 Subsidiaries
    42  
Section 6.16 Financial Statements; Fraudulent Conveyance
    42  
Section 6.17 Regulation U
    43  
 
       
Article VII. Covenants of the Borrowers
    43  
Section 7.01 Financial Statements
    43  
Section 7.02 Litigation
    44  
Section 7.03 Existence, Etc
    44  
Section 7.04 Prohibition of Fundamental Changes; Subsidiaries
    45  
Section 7.05 Restricted Payments
    45  
Section 7.06 Notices
    45  
Section 7.07 Perfection of Participant Trust Certificates
    46  
Section 7.08 Activities of Franklin Servicing
    46  
Section 7.09 Settlement of Claims
    47  
Section 7.10 Transactions with Affiliates
    47  
Section 7.11 Use of Proceeds
    47  
Section 7.12 Limitation on Liens
    47  
Section 7.13 Limitation on Indebtedness
    47  
Section 7.14 Limitation on Sale of Assets
    47  
Section 7.15 Limitation on Investments
    47  
Section 7.16 Solvency
    48  
Section 7.17 No Amendment or Waiver
    48  
Section 7.18 Maintenance of Property; Insurance
    48  
Section 7.19 Further Identification of Collateral
    48  
Section 7.20 Organizational Documents, Pledge or Transfer of Equity Interests
    48  
Section 7.21 Payment of Expenses
    48  
Section 7.22 Certain Post-Effective Date Deliverables
    49  
Section 7.23 Representations and Warranties; Disclosure Updates
    49  
Section 7.24 Enforcement of Purchase Agreement
    49  
 
       
Article VIII. Section 8.01 Events of Default
    49  
 
       
Article IX. Remedies
    52  
Section 9.01 Remedies Upon Default
    52  
 
       
Article X. Miscellaneous
    54  
Section 10.01 Waiver
    54  
Section 10.02 Notices
    54  
Section 10.03 Indemnification and Expenses
    54  
Section 10.04 Amendments
    56  
Section 10.05 Successors and Assigns
    57  
Section 10.06 Survival
    57  
Section 10.07 Captions
    57  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 10.08 Counterparts
    57  
Section 10.09 Governing Law
    57  
Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS
    57  
Section 10.11 WAIVER OF JURY TRIAL
    58  
Section 10.12 Acknowledgments
    58  
Section 10.13 Non-liability of the Administrative Agent and the Lenders
    58  
Section 10.14 Amendment and Restatement
    59  
Section 10.15 Assignment of Liens
    60  
Section 10.16 Set-Off
    60  
Section 10.17 Entire Agreement; Continuation of Credit Agreement
    60  
Section 10.18 Full-Recourse
    61  
Section 10.19 Confidentiality
    61  
Section 10.20 Consent to Transactions
    61  
Section 10.21 Lien on Mortgage Loans and REO Properties
    61  
Section 10.22 Release of Pledged Interests in FCMC
    62  
 
       
Article XI. The Administrative Agent
    63  
Section 11.01 Appointment; Nature of Relationship
    63  
Section 11.02 Exculpatory Provisions
    64  
Section 11.03 Reliance on Communications
    64  
Section 11.04 Delegation of Duties
    65  
Section 11.05 The Administrative Agent’s Reimbursement and Indemnification
    65  
Section 11.06 Notice of Default
    66  
Section 11.07 Rights as a Lender
    66  
Section 11.08 Non-Reliance on Administrative Agent and Other Lenders
    66  
Section 11.09 Resignation of Administrative Agent
    67  
Section 11.10 Administrative Agent Fees
    67  
Section 11.11 Execution of Collateral Documents
    67  
Section 11.12 Collateral
    67  
Section 11.13 Agency for Perfection
    68  
 
       
Article XII. Participations and Assignments
    68  
Section 12.01 Permitted Participants; Effect
    68  
Section 12.02 Assignments
    70  
Section 12.03 Dissemination of Information
    72  
Section 12.04 Tax Treatment
    73  

iii



--------------------------------------------------------------------------------



 



          SCHEDULES  
SCHEDULE 1
  Borrowers
SCHEDULE 2
  Participation Agreements
SCHEDULE 3
  Commitments of Lenders
SCHEDULE 6.15
  Subsidiaries
SCHEDULE 7
  Transaction Documents
SCHEDULE 7.22
  Post-Closing Matters

          EXHIBITS  
EXHIBIT A
  Form of Tranche A Promissory Note
EXHIBIT B
  Form of Tranche B Promissory Note
EXHIBIT C
  Form of Tranche C Promissory Note
EXHIBIT D
  Form of Security Agreement
EXHIBIT E
  Form of Investment Property Security Agreement
EXHIBIT F
  Form of Holding Pledge Agreement
EXHIBIT G
  Form of Pledge Agreement – Claims
EXHIBIT H
  Form of Assignment and Acceptance Agreement

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 31, 2009
(as the same may be amended, supplemented or otherwise modified and in effect
from time to time in accordance with the terms hereof, this “Agreement”) is
entered into by and among FRANKLIN CREDIT ASSET CORPORATION, a Delaware
Corporation (“Franklin Asset”), TRIBECA LENDING CORP., a New York corporation
(“Tribeca”), Franklin Asset, LLC, a Delaware limited liability company (“FCAC
Subco”) and the other BORROWERS listed on Schedule 1 hereto, (together, with
Franklin Asset, Tribeca and FCAC Subco, each, a “Borrower” and collectively, the
“Borrowers”), THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS (each, a
“Lender” and collectively, the “Lenders”), and THE HUNTINGTON NATIONAL BANK
(“Huntington”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”).
RECITALS:
     WHEREAS, certain of the Borrowers, Franklin Credit Management Corporation
(“FCMC”) and Huntington (as successor-in-interest to Sky Bank) are parties to
that certain Master Credit and Security Agreement, dated as of October 13, 2004,
as the same has been amended, supplemented, restated or otherwise modified prior
to the date of this Agreement (the “Franklin Master Agreement”), pursuant to
which Huntington holds certain outstanding loans made to the applicable
Borrowers (the “Franklin Master Term Loans”, which term shall be exclusive of
loans evidenced by (i) a certain Flow 2006 F Corp. note in the original
principal amount of $19,863,972.93, (ii) a certain FCMC 2006 M Corp. note in the
original principal amount of $16,183,766.66, and (iii) a certain FCMC 2006 K
Corp. note in the original principal amount of $14,433,383.90, together the
“Static Loans”), which Franklin Master Term Loans are secured by, among other
things, certain Mortgage Loans as provided in the Franklin Master Agreement and
the other agreements entered into in connection therewith; and
     WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Flow Warehousing Credit and Security Agreement, dated as
of August 11, 2006, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Franklin
Warehousing Agreement”), pursuant to which Huntington holds certain outstanding
loans made to FCMC and in connection therewith issued certain outstanding
letters of credit for the account of FCMC (collectively, the “Franklin
Warehousing Credits”), which loans and reimbursement obligations under such
letters of credit are secured by, among other things, certain Mortgage Loans as
provided in the Franklin Warehousing Agreement and the other agreements entered
into in connection therewith; and
     WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Term Loan and Security Agreement, dated as of
February 22, 1995, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Franklin Term Loan
Agreement”), pursuant to which Huntington holds certain outstanding loans made
to FCMC (the “Franklin Revolving Loans”), which loans are secured by, among

1



--------------------------------------------------------------------------------



 



other things, certain Mortgage Loans as provided in the Franklin Term Loan
Agreement and the other agreements entered into in connection therewith; and
     WHEREAS, certain of the Borrowers, Tribeca and Huntington (as
successor-in-interest to Sky Bank) are parties to that certain Master Credit and
Security Agreement, dated as of February 28, 2006, as the same has been amended,
supplemented, restated or otherwise modified prior to the date of this Agreement
(the “Tribeca Master Agreement”), pursuant to which Huntington holds certain
outstanding loans made to the applicable Borrowers (the “Tribeca Master Term
Loans”), which Tribeca Master Term Loans are secured by, among other things,
certain Mortgage Loans as provided in the Tribeca Master Agreement and the other
agreements entered into in connection therewith; and
     WHEREAS, Tribeca and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Warehousing Credit and Security Agreement, dated as of
October 18, 2005, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Tribeca Warehousing
Agreement”), pursuant to which Huntington holds certain outstanding loans made
to Tribeca (the “Tribeca Warehousing Credits”), which loans are secured by,
among other things, certain Mortgage Loans as provided in the Tribeca
Warehousing Agreement and the other agreements entered into in connection
therewith; and
     WHEREAS, Tribeca, certain of the Borrowers, FCMC and Huntington are parties
to a certain Joinder and Amendment No. 1 to Tribeca Forbearance Agreement, dated
as of March 31, 2008, and certain loan documents and agreements related thereto,
pursuant to which, among other things, Huntington extended credit (the “Tribeca
LI Loans”) to Tribeca and certain of the Borrowers to refinance a certain credit
facility of BOS (USA) Inc. to Tribeca LI 2005 Corp., and BOS (USA) Inc.
concurrently purchased an undivided participation interest in the amount of such
credit extended by Huntington; and
     WHEREAS, the Franklin Master Agreement, the Franklin Warehousing Agreement,
the Franklin Term Loan Agreement, the Tribeca Master Agreement and the Tribeca
Warehousing Agreement are collectively referred to as the “Credit Agreements,”
and the Franklin Master Term Loans, the Franklin Warehousing Credits, the
Franklin Revolving Loans, the Tribeca Master Term Loans, the Tribeca Warehousing
Credits and the Tribeca LI Loans are collectively referred to as the “Commercial
Loans”); and
     WHEREAS, FCMC, Holding, Franklin Asset, certain of the Borrowers and
Huntington are parties to that certain First Amended and Restated Forbearance
Agreement and Amendment to Credit Agreements dated as of December 19, 2008, as
the same has been amended, supplemented, restated or otherwise modified prior to
the date of this Agreement, and which amended and restated a certain Forbearance
Agreement and Amendment to Credit Agreements dated as of December 27, 2007
(together, the “Existing Franklin Forbearance Agreement”), pursuant to the terms
of which Huntington agreed not to exercise its rights to initiate proceedings to
foreclose or otherwise realize upon the Collateral which secures the Obligations
of the loan parties thereunder as a consequence of the defaults acknowledged
therein, and the loan parties thereto granted Liens to Huntington in all assets
of such loan parties as provided in such loan documents and other agreements
entered into in connection therewith; and

2



--------------------------------------------------------------------------------



 



     WHEREAS, FCMC, Holding, Tribeca, certain of the Borrowers and Huntington
are parties to that certain First Amended and Restated Tribeca Forbearance
Agreement and Amendment to Credit Agreements dated as of December 19, 2008, as
the same has been amended, supplemented, restated or otherwise modified prior to
the date of this Agreement, and which amended and restated a certain Tribeca
Forbearance Agreement and Amendment to Credit Agreements dated as of
December 27, 2007 (the “Existing Tribeca Forbearance Agreement” and together
with the Existing Franklin Forbearance Agreement, the “Existing Forbearance
Agreements”), pursuant to the terms of which Huntington agreed not to exercise
its rights to initiate proceedings to foreclose or otherwise realize upon the
Collateral which secures the Obligations of the loan parties thereunder as a
consequence of the defaults acknowledged therein, and the loan parties thereto
granted Liens to Huntington in all assets of such loan parties as provided in
such loan documents and other agreements entered into in connection therewith;
     WHEREAS, in connection with the Credit Agreements and the Existing
Forbearance Agreements, FCMC, Tribeca, Holding, Borrowers and FCMC, as
applicable, are parties to certain promissory notes, security agreements, pledge
agreements, powers of attorney, letter of credit reimbursement agreements,
pledge agreements, control agreements, joinder agreements, counterpart signature
pages, assignments, collateral assignments, guaranties, banking services
agreements, hedging agreements, financing statements and other loan documents
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, together with each Credit Agreement and Existing
Forbearance Agreement, an “Existing Loan Document”, and together the “Existing
Loan Documents”);
     WHEREAS, the Lenders, other than Huntington, hold undivided participation
interests in the Commercial Loans, the Existing Forbearance Agreements, all loan
documents relating thereto and all collateral security therefor, pursuant to the
participation agreements or amended and restated participation (the
“Participation Agreements”) and in the amounts set forth on Schedule 2 hereto,
and such Lenders desire to amend and restate such participation interests as
Advances subject to the terms of this Agreement and terminate the Participation
Agreements and all agreements incidental thereto; and
     WHEREAS, Holding and FCMC have requested that the Administrative Agent and
the Lenders agree to the following:
     (i) the formation of New Trust for which Huntington is certificate trustee,
and Wilmington Trust Company is owner trustee, the formation of Newco 1, a
merger subsidiary wholly-owned by FCAC Subco, the dissolution of Trusts DB and
the transfer of any assets of the Trusts DB to FCMC and Tribeca, as depositors
of such trusts, subject to the Liens of the Existing Loan Documents on a portion
thereof;
     (ii) the contribution, transfer and assignment of all interests of FCMC,
Holding, the Borrowers and the Trusts DB, as applicable, in all Mortgage Loans
and REO Properties held as collateral security for the Commercial Loans to New
Trust pursuant to the consummation of the Transfer Agreement for Mortgage Loans
and REO Properties, the issuance by New Trust of the REIT Trust Certificates and
the Participant Trust Certificates to FCAC Subco as directed by the depositors
to New Trust, the contribution

3



--------------------------------------------------------------------------------



 



of the REIT Trust Certificates to Newco 1, a wholly-owned subsidiary of FCAC
Subco, and the subsequent merger of the Equity Interests of Newco 1 into Newco 2
LLC pursuant to the Transfer and Merger Agreement in exchange for the issuance
of the REIT Shares;
     (iii) the grant by the applicable Borrowers of security interests and
Mortgages in the Collateral as set forth in the Agreement as collateral security
for the Advances in exchange for the consent of the Administrative Agent and
each Lender to transfer all such Mortgage Loans and REO Properties to New Trust
subject to the Liens of the Existing Loan Documents and this Agreement;
     (iv) the entry into a new servicing agreement between FCMC and New Trust;
     (v) the release of FCMC and Holding from their respective Guaranties of
payment in favor of Huntington and the Lenders, in substitution for limited
recourse guaranties of such entities, and the release of the assets of FCMC and
Holding (other than the Collateral set forth in this Agreement or the Loan
Documents) from the operation of the Liens under the Existing Loan Documents;
          (collectively, the “Transactions”); and
     WHEREAS, the Loan Parties, the Administrative Agent and the Lenders wish to
amend and restate the Credit Agreements and the Existing Forbearance Agreements
and assign all Liens held in respect of the collateral security therefor to the
Administrative Agent, on the terms and conditions set forth herein, in order to,
among other things, (a) consolidate the Commercial Loans and establish the
aggregate outstanding principal amounts thereof as of the Effective Date into
(i) a term loan facility in the amount of the Tranche A Commitment, divided into
four sub-tranches, (ii) a term loan facility in the amount of the Tranche B
Commitment, divided into two sub-tranches, and (iii) a term loan facility in the
amount of the Tranche C Commitment, (b) maintain each of Tranche A, Tranche B
and Tranche C as full recourse, joint and several obligations of each Borrower,
and (c) reaffirm all obligations, liabilities and Liens and grant Liens on
substantially all assets of each Loan Party (other than Holding and FCMC).
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
          Article I. Definitions and Accounting Matters.
          Section 1.01 Certain Defined Terms. As used herein and the recitals,
the following terms shall have the following meanings (all terms defined in this
Section 1.01 or in other provisions of this Agreement in the singular to have
the same meanings when used in the plural and vice versa):
     “Address for Notices” shall have the meaning assigned thereto in
Section 10.02.

4



--------------------------------------------------------------------------------



 



     “Administration Agreement” shall mean a certain Administration Agreement
dated as of the Effective Date between the Administrative Agent and New Trust,
as amended, restated, supplemented or otherwise modified from time to time.
     “Administrative Agent” shall have the meaning assigned to that term in the
preamble and as further defined in Section 11.01.
     “Administrative Agent Fees” shall mean the annual fee equal to $300,000.
     “Advance” or “Advances” shall mean one or more of the Tranche A Advances,
the Tranche B Advances or the Tranche C Advances, or any combination thereof.
     “Affected Lender” shall have the meaning assigned thereto in
Section 2.03(c).
     “Affiliate” shall mean, with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power (a) to vote ten percent
(10%) or more of the securities (on a fully diluted basis) having ordinary
voting power for the directors or managing general partners (or their
equivalent) of such Person, or (b) to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise.
     “Agreement” shall have the meaning assigned to that term in the preamble of
this Agreement.
     “Applicable Collections Amount” shall have the meaning assigned thereto in
Section 2.04(d).
     “Applicable Margin” shall mean, with respect to each Tranche A Advance,
2.25% and with respect to each Tranche B Advance, 2.75%:
     “Application and Agreement for Letter of Credit” shall mean an application
and agreement for standby letter of credit by, between and among any Loan Party,
on the one hand, and Huntington, on the other hand, in a form provided by
Huntington, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed or extended.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.02) and accepted by the Administrative Agent,
in substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
     “Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.

5



--------------------------------------------------------------------------------



 



     “Bankruptcy Reform Act” shall mean the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005, effective as of October 17, 2005.
     “Blocked Account” shall have the meaning assigned to such term in
Section 3.01(a).
     “Borrower” and “Borrowers” shall have the meanings assigned to such terms
in the preamble of this Agreement.
     “Borrower Representative” shall mean Franklin Asset acting as the
representative of the Borrowers pursuant to Section 2.09.
     “BOS” shall mean BOS (USA) Inc.
     “BOS Adjustment” shall mean, in respect of any period, determined quarterly
in arrears, either (i) if a positive number, an additional payment made to BOS
or (ii) if a negative number, a deduction from payments to be made to BOS, in
each instance in respect of Tranche A Advances, based on the following
calculation: (x) net Collections arising from any Mortgage Loan originated by
Tribeca or any Subsidiary thereof, REO Property resulting from any such Mortgage
Loan and any other collateral security securing any such Mortgage Loan as of the
Effective Date, multiplied by (y) 10.53765%, minus (z) amounts received by BOS
in respect of it Tranche A Advances for such period.
     “Business Day” shall mean any day other than (i) a Saturday, Sunday, or
other day on which commercial banks are required or authorized to close under
the laws of the State of Ohio or (ii) a day on which any Custodian is required
or authorized to close under the laws of the state in which such Custodian’s
offices are located and, if such day relates to a determination of LIBOR, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.
     “Capital Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
other Equity Interests in an entity however designated, any membership interests
in a limited liability company, any and all similar ownership interests in a
Person, in each case whether certificated or uncertificated, and any and all
warrants or options to purchase any of the foregoing.
     “Cash Equivalents” shall mean (a) securities with maturities of ninety
(90) days or less from the date of acquisition thereof that are issued or fully
Guaranteed or insured by the United States Government or any agency thereof,
(b) certificates of deposit and eurodollar time deposits with maturities of
ninety (90) days or less from the date of acquisition thereof and overnight bank
deposits, in each case of any commercial bank having capital and surplus in
excess of

6



--------------------------------------------------------------------------------



 



$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, in each case having a term of not
more than seven days and relating to securities issued or fully Guaranteed or
insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by Standard and Poor’s
Ratings Group (“S&P”) or P-1 or the equivalent thereof by Moody’s, and in either
case maturing within ninety (90) days after the date of acquisition thereof,
(e) securities with maturities of 90 days or less from the date of acquisition
thereof that are issued or fully Guaranteed by any state, commonwealth, or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth, or territory or by any foreign government, in
each case the securities of which state, commonwealth, territory, political
subdivision, taxing authority, or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of
ninety (90) days or less from the date of acquisition thereof that are backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.
     “Change of Control” shall mean, (a) with respect to Holding, the
replacement of a majority of the board of directors from the directors who
constituted the board of directors on the Effective Date for any reason other
than death or disability, and such replacement shall not have been approved by
such board of directors, as constituted on the Effective Date (or as changed
over time with the approval of the then existing board of directors of Holding);
or (b) a Person or Persons acting in concert, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases, exercise
of the stock pledge or otherwise, shall have become the beneficial owner (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of equity securities of Holding representing more than twenty percent (20%) of
the combined voting power of the outstanding securities of Holding, ordinarily
having the right to vote in the election of directors from the beneficial owners
as of the Effective Date; or (c) with respect to any Loan Party other than
Holding, the failure of Holding to own, directly or indirectly and free and
clear of any adverse claims (other than Liens securing the Obligations), one
hundred percent (100%) of the issued and outstanding Capital Stock of such Loan
Party.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning assigned to such term in the Security
Agreement, Mortgage, the Pledge Agreement or any other Loan Document executed
and delivered to the Administrative Agent by any Loan Party and shall include
without limitation:

  (i)   the REIT Shares;     (ii)   the Participant Trust Certificates;    
(iii)   an undivided interest in the Mortgage Loans and REO Properties
transferred to New Trust pursuant to the Transactions to the extent of the
Participant Trust Certificates Percentage;     (iv)   the Pledged Interests in
FCMC;

7



--------------------------------------------------------------------------------



 



  (v)   all monies owing to any Loan Party (other than Holding) from any taxing
authority;     (vi)   all amounts owing pursuant to any deposit account or
securities account of any Loan Party (other than Holding);     (vii)   any
commercial tort or other claim of FCMC or any Loan Party, including the WMC
Claims;     (viii)   certain real property interests of FCMC in respect to the
Proprietary Leases and any REO Property re-acquired by any Borrower pursuant to
any Transfer Agreement;     (ix)   a second priority Lien on cash collateral
held as security for revolving credit and letters of credit from Huntington, HF
and certain other lenders to FCMC;     (x)   a first Mortgage in real property
interests at 6 Harrison Street, Unit 6, New York, New York; and     (xi)   any
monies, funds or sums due or received by any Borrower in respect of any program
sponsored by any Governmental Authority, any federal program, federal agency or
quasi-governmental agency, including without limitation any fees received,
directly or indirectly, under the U.S. Treasury Homeowners Affordability and
Stability Plan.

     “Collection Account” shall mean that certain account, subject to a Control
Agreement, in the name of the Administrative Agent, being account number
01892600442, maintained at Huntington, in order to deposit all income of the
Borrowers, all dividends and proceeds of the REIT Preferred Stock, the REIT
Common Stock, proceeds from each Participant Trust Certificate, and proceeds of
any other Collateral.
     “Collections” shall mean, without duplication, all income, receipts,
collections, distributions, dividends, payments and other proceeds, net
liquidation proceeds or insurance proceeds, monies received in respect of
Interest Rate Hedge Agreements from whatever source, or any monies, funds or
sums due or received by any Borrower in respect of any program sponsored by any
Governmental Authority, any federal program, federal agency or
quasi-governmental agency, including without limitation any fees received,
directly or indirectly, under the U.S. Treasury Homeowners Affordability and
Stability Plan, received by or for the account of any Borrower, or received by
the Administrative Agent on or in respect of any asset, property or otherwise
constituting part of the Collateral, including without limitation (i) the net
cash proceeds received by any Borrower or any of Subsidiaries, together with any
non-offered securities issued, in connection with the securitization or sale of
any property, and (ii) the related proceeds of any liquidation, collection,
sale, receipt, appropriation or realization upon the Collateral.

8



--------------------------------------------------------------------------------



 



     “Commercial Loans” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Commitment” shall mean, as to any Lender, the Commitment of such Lender to
make or maintain a Tranche A Advance, a Tranche B Advance or a Tranche C
Advance, as applicable. The initial Commitment of each Lender shall be as set
forth on Schedule 3 attached hereto.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
written agreement, instrument, or other undertaking to which such Person is a
party or by which it or any of its property is bound, or any provision of any
security issued by such Person.
     “Control Agreement” means each control agreement, in form and substance
satisfactory to the Administrative Agent, executed and delivered by the
applicable Borrower, the Administrative Agent, and the applicable depositary
bank.
     “Credit Agreements” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Default” shall mean an Event of Default or an event that, with notice or
lapse of time or both, would become an Event of Default.
     “Disbursement Accounts” shall have the meaning assigned to such term in
Section 3.01(b).
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Effective Date” shall mean the date on which the conditions set forth in
Section 5.01 are satisfied.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender
(other than an individual), (c) any other Person approved by the Administrative
Agent and, unless a Default has occurred and is continuing, the Borrower
Representative (each such approval not to be unreasonably withheld or delayed),
which approval of the Borrower Representative shall be deemed to have been given
if no objection is received by the assigning Lender and the Administrative Agent
from the Borrower Representative within five (5) Business Days after notice of
such proposed assignment has been provided by the assigning Lender to the
Borrower Representative, (d) a commercial bank organized under the laws of the
United States, or any state thereof, and having total assets in excess of
$250,000,000, (e) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States and has complied with Section
3.03, (f) a finance company, insurance company, or other financial institution
or fund that has complied with Section 3.03 and is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000; provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include any Loan Party or an Affiliate of any Loan Party.

9



--------------------------------------------------------------------------------



 



     “Equity Interests” shall mean any and all shares, interests,
participations, or other equivalents (however designated) of Capital Stock of a
corporation, any other equity interests in an entity however designated, any
membership interests in a limited liability company, any and all similar
ownership interests in a Person, in each case whether certificated or
uncertificated, and any and all warrants or options to purchase any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Loan Party is a member or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any Loan
Party is a member.
     “Event of Default” shall have the meaning provided in Section 8.
     “Existing Forbearance Agreements” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Existing Franklin Forbearance Agreement” shall have the meaning assigned
to that term in the recitals of this Agreement.
     “Existing Loan Documents” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Existing Tribeca Forbearance Agreement” shall have the meaning assigned to
that term in the recitals of this Agreement.
     “Facility Fee” shall mean $1,000,000.
     “FCAC Subco” shall have the meaning assigned to that term in the preamble
of this Agreement.
     “FCMC” shall have the meaning assigned to that term in the recitals of this
Agreement.
     “Form W-8BEN” shall have the meaning assigned thereto in Section 3.03(a).
     “Form W-8ECI” shall have the meaning assigned thereto in Section 3.03(a).
     “Franklin Asset” shall have the meaning assigned to that term in the
preamble of this Agreement.
     “Franklin Master Agreement” shall have the meaning assigned to that term in
the recitals of this Agreement.

10



--------------------------------------------------------------------------------



 



     “Franklin Master Term Loans” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Franklin Revolving Loans” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Servicing LLC” shall mean Franklin Credit Loan Servicing LLC, a
Delaware limited liability company.
     “Franklin Term Loan Agreement” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Franklin Trust” shall mean FRANKLIN CREDIT TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be the Administrative
Agent, as pledge of Franklin Asset.
     “Franklin Warehousing Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Franklin Warehousing Credits” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Loan
Party, any of their Subsidiaries, or any of their properties.
     “Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities, or services, or to take-or-pay or otherwise);
provided that the term “Guarantee” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) obligations to
make servicing advances for delinquent taxes and insurance, or other obligations
in respect of a Mortgage securing any Mortgage Loan or REO Property. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
     “Guarantor” shall mean each of FCMC and Holding pursuant to a limited
recourse guaranty and any other Person which has become obligated to the
Administrative Agent or the Lenders in respect of the Obligations under any Loan
Document pursuant to the terms of a Guarantee.
     “HF” shall mean Huntington Finance LLC, an Ohio limited liability company.

11



--------------------------------------------------------------------------------



 



     “Holding” shall mean Franklin Credit Holding Corporation, a Delaware
corporation.
     “Huntington” shall have the meaning assigned to that term in the preamble
of this Agreement.
     “Indebtedness” shall mean, for any Person: (a) obligations created, issued,
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities, or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within ninety (90) days of the
date the respective goods are delivered or the respective services are rendered;
(c) indebtedness and obligations of others secured by a Lien on the Property of
such Person, whether or not the respective Indebtedness so secured has been
assumed by such Person; (d) obligations (contingent or otherwise) of such Person
in respect of letters of credit or similar instruments issued or accepted by
banks and other financial institutions for account of such Person; (e) Capital
Lease Obligations of such Person; (f) obligations of such Person under
repurchase agreements or like arrangements; (g) indebtedness and obligations of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness and obligations of general partnerships of which such Person is
a general partner; (j) indebtedness and obligations under Interest Rate Hedge
Agreements; and (k) any other indebtedness or obligation of such Person
evidenced by a note, bond, debenture, or similar instrument.
     “Indemnified Party” shall have the meaning assigned thereto in
Section 10.03(a).
     “Interest Expense” shall mean for any period total interest expense (other
than PIK Interest), whether paid or accrued or due and payable (including
without limitation in respect of all Advances and any Subordinated
Indebtedness), plus the interest component of Capital Lease Obligations for such
period, plus all bank fees capitalized pursuant to GAAP, plus net costs under
Interest Rate Hedge Agreements.
     “Interest Period” shall mean, with respect to any Advance, (i) initially,
the period commencing on the Effective Date with respect to such Advance and
ending on the calendar day prior to the Payment Date of the next succeeding
month; (ii) thereafter, each period commencing on the Payment Date of one month
and ending on the calendar day prior to the Payment Date of the next succeeding
month; provided, that if any Interest Period would otherwise expire on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day; provided, however, that if such next succeeding
Business Day occurs in the following calendar month, then such Interest Period
shall expire on the immediately preceding Business Day, and provided further
that interest shall continue to accrue on all amounts due and payable hereunder
that remain unpaid on the applicable Termination Date until such time as such
amounts are paid in full.

12



--------------------------------------------------------------------------------



 



     “Interest Rate” shall mean, for each day in respect of (i) the Tranche A
Advances, a per annum rate equal to LIBOR for that day plus the Applicable
Margin, (ii) the Tranche B Advances, a per annum rate equal to LIBOR for that
day plus the Applicable Margin, and (iii) the Tranche C Advances, a rate of
fifteen percent (15%) per annum.
     “Interest Rate Hedge Agreement” shall mean an interest rate swap, cap, or
collar agreement or any other hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.
     “Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any securities or Equity Interest, or of a
beneficial interest in any securities or Equity Interest issued by any other
Person, (ii) any purchase by that Person of all or a significant part of the
Property of a business conducted by another Person, and (iii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable, and similar items made or
incurred in the ordinary course of business as presently conducted), or a
capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of Property by such Person other
than in the ordinary course of its business.
     “Investment Company Act” shall have the meaning assigned thereto in
Section 6.07.
     “Lender” shall have the meaning assigned thereto in the preamble hereof and
includes the financial institutions party hereto as Lenders on the Effective
Date and parties that become Lenders thereafter pursuant to an Assignment and
Acceptance.
     “LIBOR” shall mean, for each day during an Interest Period with respect to
an Advance, the rate per annum obtained by dividing (1) the actual or estimated
per annum rate, or the arithmetic mean of the per annum rates, of interest for
deposits in U.S. dollars for one (1) month, as determined by the Administrative
Agent in its good faith discretion based upon information which appears on page
LIBOR01, captioned British Bankers Assoc. Interest Settlement Rates, of the
Reuters America Network, a service of Reuters America Inc. (or such other page
that may replace that page on that service for the purpose of displaying London
interbank offered rates; or, if such service ceases to be available or ceases to
be used by the Administrative Agent, such other reasonably comparable money rate
service as the Administrative Agent may select) or upon information obtained
from any other reasonable procedure, as of two banking days prior to the
commencement of such Interest Period; by (2) an amount equal to one minus the
stated maximum rate (expressed as a decimal), if any, of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is specified on each date LIBOR is
determined by the Board of Governors of the Federal Reserve System (or any
successor agency thereto) for determining the maximum reserve requirement with
respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) maintained by a member bank of such
system, or any other regulations of any Governmental Authority having
jurisdiction with respect thereto, all as conclusively determined by the
Administrative Agent. As used herein, “banking day” shall mean any day other
than a Saturday or a Sunday on which banks are open for business in Columbus,
Ohio, and on which banks in London, England, settle payments. Subject to any
maximum or minimum interest rate

13



--------------------------------------------------------------------------------



 



limitation specified herein or by applicable law, LIBOR shall change
automatically without notice to any Loan Party immediately on the first day of
each Interest Period, with any change thereto effective as of the opening of
business on the day of any change.
     “LIBOR Advance” shall mean an Advance bearing an Interest Rate based on
LIBOR.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest, or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Agreement, the Pledge Agreement, each agreement in respect of a Blocked
Account, Disbursement Account, Collection Account, or Reserve Account, each
deposit account control agreement, each letter of credit reimbursement
agreement, pledge agreement, joinder agreement, collateral assignments,
guarantee, banking services agreement, Interest Rate Hedge Agreement, cash
management agreement, amendment, modification agreement, instrument, financing
statements and each other document or agreement relating to this Agreement or
the transactions contemplated by this Agreement; provided, however, no
Transaction Document shall be a Loan Document.
     “Loan Parties” shall mean the Borrowers, the Pledgors, and any Guarantor
collectively, and “Loan Party” means any Borrower, any Guarantor, Pledgor, and
any other Person which has become obligated to the Administrative Agent or any
Lender under the terms of this Agreement or any other Loan Document pursuant to
a joinder, supplement or guarantee agreement and other Loan Documents
satisfactory to the Administrative Agent in its sole and absolute discretion.
     “M&I” shall mean M&I Marshall & Ilsley Bank.
     “Mandatory Prepayment Event” shall mean:
     (a) any sale, transfer, or other disposition of any Property of any
Borrower or any property constituting Collateral pursuant hereto; or
          (b) any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any Property of
any Borrower or any Collateral; or
     (c) the issuance by any Borrower of any Equity Interests, or the receipt by
any Borrower of any capital contribution; or
     (d) the incurrence by any Borrower of any Subordinated Indebtedness; or
          (e) the receipt by any Borrower or any Loan Party of the proceeds of
any settlement or monetary judgment in respect of any litigation or other
similar proceeding.

14



--------------------------------------------------------------------------------



 



     “Margin Stock” shall have the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System (or any successor agency
thereto) as in effect from time to time.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
operations, business, properties, liabilities (actual or contingent), or
condition (financial or otherwise) of the Loan Parties taken as a whole, (b) the
ability of any Loan Party to perform in all material respects its Obligations
under this Agreement or any obligations under any of the Loan Documents to which
it is a party, (c) the validity or enforceability in all material respects of
any of the Loan Documents, other than any Loan Document that is terminated with
the prior written consent of the Administrative Agent, and if required hereby,
the Required Lenders, (d) the rights and remedies of the Administrative Agent or
any Lender under any of the Loan Documents (including without limitation the
Administrative Agent’s or any Lender’s ability to foreclose upon any Collateral
or to exercise any of its other rights or remedies under any of the Loan
Documents, whether as a secured party under the Uniform Commercial Code, in
equity, at law or otherwise), (e) the timely payment of the principal of or
interest on the Advances or other amounts payable in connection therewith or
(f) the Collateral; provided, however, that in no event shall a Material Adverse
Effect be deemed to occur as a result of the consummation of the Transactions.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean, any mortgage, deed of trust, security deed or other
instrument which creates a Lien on the fee simple or a leasehold estate in the
real property securing any obligation described therein.
     “Mortgage Loan” shall mean any mortgage loan in which any such Person has
an interest, which mortgage loan includes, without limitation, (i) a mortgage
note, the related Mortgage and all other mortgage loan documents and (ii) all
right, title and interest of any such Person in and to the related property
subject to the Mortgage.
     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by any Borrower or any ERISA Affiliate and that is covered by Title IV of
ERISA.
     “Net Proceeds” shall mean, with respect to any Mandatory Prepayment Event,
(a) the cash proceeds received in respect of such Mandatory Prepayment Event,
including (i) any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), (ii) in the case of a casualty or
other insured damage to any property or asset of any Loan Party, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, in each case net of (b) the sum of (i) all
reasonable and customary fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such Mandatory Prepayment Event, and
(ii) in the case of a sale, transfer or other disposition of an asset or a
casualty, a condemnation or similar proceeding, or the receipt of any tax
refund, the amount of

15



--------------------------------------------------------------------------------



 



all payments required to be made as a result of such Mandatory Prepayment Event
to repay Indebtedness (other than Advances) secured by such asset.
     “Net Remittances” shall mean all collections and remittances received by
New Trust in respect of any Mortgage loan or REO Property transferred pursuant
to any Transfer Agreement, net of all “Servicing Fees and Expenses” (as defined
in the Servicing Agreement) paid pursuant to the Servicing Agreement.
     “New Trust” shall mean Franklin Mortgage Asset Trust 2009-A, a Delaware
statutory trust.
     “New Trust Trust Agreement” shall mean a certain Trust Agreement dated as
of March 31, 2009, by and among FCAC Subco, as depositor, Huntington, as
certificate trustee and Wilmington Trust Company, as owner trustee, as amended,
restated, supplemented or otherwise modified from time to time.
     “Newco 1” shall mean Franklin Asset Merger Sub, LLC, a Delaware limited
liability company.
     “Newco 2 LLC” shall mean HCFFL, LLC, a Nevada limited liability company.
     “Newco 2 REO” shall mean Huntington Capital Financing OREO, Inc., a Nevada
corporation.
     “Note” shall mean each Tranche A Note, Tranche B Note or Tranche C Note, as
applicable.
     “Obligations” shall mean all loan, debts, principal, interest (including
any interest that, but for the commencement of an insolvency proceeding, would
have accrued), premiums, liabilities (including all amounts charged to any
Borrower’s account pursuant hereto), obligations (including indemnification
obligations), fees (including the fees provided for in this Agreement), charges,
costs, expenses (including any fees or expenses that, but for the commencement
of an insolvency proceeding would have accrued), lease payments, guaranties,
covenants, and duties of any kind and description owing by any Loan Party to any
Secured Party pursuant to or evidenced by any Loan Document and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all expenses that any Loan Party is
required to pay or reimburse by any Loan Document, by law, or otherwise. Any
reference in this Agreement or in any Loan Document to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any insolvency proceeding.
     “Participant Mortgage Loan Certificate” shall mean one or more trust
certificates aggregating the Participant Trust Certificate Percentage issued by
New Trust to FCAC Subco as directed by the depositors to New Trust in respect of
Mortgage Loans and collaterally assigned to the Administrative Agent pursuant to
the Loan Documents.

16



--------------------------------------------------------------------------------



 



     “Participant REO Certificate” shall mean one or more trust certificates
aggregating the Participant Trust Certificate Percentage issued by New Trust to
FCAC Subco as directed by the depositors to New Trust in respect of REO
Properties and collaterally assigned to the Administrative Agent pursuant to the
Loan Documents.
     “Participants” has the meaning assigned to such term in Section 12.01.
     “Participant Trust Certificates” shall mean that portion of the Collateral
composed of the Participant Mortgage Loan Certificates and the Participant REO
Certificates issued by New Trust to FCAC Subco as directed by the depositors to
New Trust and collaterally assigned by FCAC Subco to the Administrative Agent
pursuant to the Loan Documents.
     “Participant Trust Certificates Percentage” shall mean 16.72038%, composed
of a trust certificate representing 12.37060% and a trust certificate
representing 4.34978%.
     “Participation Agreements” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Payment Date” shall mean either (a) the last day of each calendar month
or, if such day is not a Business Day, the next succeeding Business Day, or
(b) in the case of the final Payment Date for the Tranche A Advances, the
Tranche B Advances or the Tranche C Advances, the Tranche A Termination Date,
the Tranche B Termination Date or the Tranche C Termination Date, respectively;
provided, however, payments of interest accrued on the Advances shall commence
on April 30, 2009. If the due date of any payment due in respect to any Advance
shall be a day that is not a Business Day, such due date shall be extended to
the next succeeding Business Day; provided, however, that if such next
succeeding Business Day occurs in the following calendar month, then such due
date shall be the immediately preceding Business Day.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “PIK Interest” shall have the meaning assigned thereto in
Section 2.04(a)(ii).
     “Plan” shall mean an employee benefit or other plan established or
maintained by any Borrower or any ERISA Affiliate and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.
     “Pledge Agreement” shall mean (i) the Amended and Restated Pledge
Agreement, substantially in the form of Exhibit F, dated as of date hereof and
made by Holding in favor of the Administrative Agent on behalf of the Secured
Parties, as the same may be amended, supplemented, or otherwise modified and in
effect from time to time in accordance with the terms thereof, and (ii) any
collateral assignment, security agreement or other Pledge Agreement executed in
respect of the WMC Claims, any commercial tort claims or other Property at any

17



--------------------------------------------------------------------------------



 



time, as the same may be amended, supplemented, or otherwise modified and in
effect from time to time in accordance with the terms thereof.
     “Pledged Interests in FCMC” shall mean at any time of determination the
portion of the Equity Interests of Holding in FCMC that are subject to a Pledge
Agreement.
     “Pledgor” shall mean FCMC, Holding and any other party to a Pledge
Agreement.
     “Post-Default Rate” shall mean, in respect of any principal of any Advance
or any other amount under this Agreement, any Note or any other Loan Document
that is not paid when due to the Administrative Agent, any Lender or any
Affiliate thereof (whether at stated maturity, by acceleration or mandatory
prepayment or otherwise), a rate per annum during the period from and including
the due date to but excluding the date on which such amount is paid in full
equal to the sum of (x) five percent (5.00%) per annum plus (y)(i) the related
fixed or variable Interest Rate otherwise applicable to such Advance or other
amount or (ii) if no such Interest Rate is otherwise applicable, LIBOR plus the
Applicable Margin in respect of Tranche A.
     “Prime Commercial Rate” shall mean the commercial lending rate of interest
per annum as fixed from time to time by the management of Huntington and its
successors, at its main office and designated as its “Prime Commercial Rate,”
from time to time in effect, with each change in such rate automatically and
immediately changing the interest rate on all applicable Advances without notice
to the Borrowers, subject to any maximum or minimum interest rate limitation
specified by applicable law. Each Borrower hereby waives any right to claim that
the Prime Commercial Rate is an interest rate other than that rate designated by
Huntington as its “Prime Commercial Rate” on the grounds that: (i) such rate may
or may not be published or otherwise made known to such Borrower or
(ii) Huntington may make loans to certain borrowers at interest rates that are
lower than its “Prime Commercial Rate.”
     “Pro Forma Balance Sheet” shall have the meaning assigned thereto in
Section 6.10(b).
     “Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal, or mixed, and whether tangible or
intangible.
     “Proprietary Leases” means each of that certain (i) Proprietary Lease,
dated March 12, 2008, by and between FCMC and Wallace-Holland Owners Corp., and
(ii) Proprietary Lease, dated on or around October 15, 2007, by and between FCMC
and The Sherbrooke Co-Op, Inc.
     “Pro Rata Share” shall mean, for any Lender as of any date of
determination, with respect to all payments, computations and other matters
relating to each individual Term Loan Tranche, the percentage obtained by
dividing (A) the outstanding principal amount of such Lender’s Advance under
such Term Loan Tranche by (B) the aggregate outstanding principal amount of all
Advances under such Term Loan Tranche (the applicable amount being such Lender’s
“Term Loan Tranche Exposure” in respect of the relevant Term Loan Tranche as of
such date of determination).
     “Purchasers” shall have the meaning assigned thereto in Section 12.02(b).

18



--------------------------------------------------------------------------------



 



     “Register” shall have the meaning assigned thereto in Section 12.02(d).
     “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System (or any successor agency thereto), as the same may be
modified and supplemented and in effect from time to time.
     “REIT Common Stock” shall mean seven (7) shares of the common stock of
Huntington Capital Financing, LLC.
     “REIT Preferred Stock” shall mean 4,724.1330831 Class C preferred shares of
Huntington Capital Financing, LLC.
     “REIT Shares” shall the REIT Common Stock and the REIT Preferred Stock of
Huntington Capital Financing, LLC issued to FCAC Subco as directed by the
depositors to New Trust and collaterally assigned to the Administrative Agent
pursuant to the Loan Documents.
     “REIT Trust Certificates” shall mean those trust certificates aggregating
the REIT Trust Certificates Percentage issued by New Trust initially to FCAC
Subco as directed by the depositors to New Trust and subsequently contributed to
and held by Newco 2 LLC and its Subsidiary Newco 2 REO in respect of Mortgage
Loans and REO Properties respectively.
     “REIT Trust Certificates Percentage” shall mean 83.27962%.
     “Related Assets” shall have the meaning assigned thereto in
Section 7.03(f).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, and
advisors of such Person and of such Person’s Affiliates.
     “REO Property” shall mean any real property, the title to which is held by
any such Person or one of its Subsidiaries, together with all buildings,
fixtures and improvements thereon and all other rights, benefits and proceeds
arising from and in connection with such property.
     “Required Lenders” shall mean (i) if three or fewer lenders have
Commitments, Huntington, HF and one of the other Lenders that are not in default
of any obligation to make any Advances or payment hereunder, or (ii) if more
than three Lenders have Commitments, the Lenders that are not in default of any
obligation to make any Advance or payment hereunder having in the aggregate at
least eighty-five percent (85%) of the sum of Term Loan Tranche Exposures of all
Lenders in respect of all Term Loan Tranches.
     “Required Payments” shall have the meaning assigned thereto in
Section 2.04(d).
     “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws, limited liability company agreement (whether written
or oral), certificate of formation or other organizational or governing
documents of such Person, and any law, treaty, rule, or regulation (including,
without limitation, the Investment Company Act of 1940, as amended) or
determination of an arbitrator or a court or other Governmental Authority, in
each case

19



--------------------------------------------------------------------------------



 



applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Reserve Account” shall mean that certain account, subject to a Control
Agreement, in the name of the Administrative Agent, being account number
01892594532 for the payment of any expense of a Borrower approved by the
Administrative Agent, maintained at Huntington, or such other similar account as
may be specified in writing by the Administrative Agent from time to time as the
“Reserve Account.”
     “Reserves” shall mean such cash reserves in the Reserve Account or such
other collateral account subject to a Control Agreement pledged as security for
the Obligations as the Administrative Agent shall establish in such amounts, and
with respect to such matters, as the Administrative Agent in its good faith
discretion shall deem necessary or appropriate, including without limitation, to
make available to any Loan Party or a creditor of any Loan Party with respect to
(i) sums that any Loan Party is required to pay pursuant to any Contractual
Obligations that would have an adverse effect on the Collateral (such as taxes,
or assessments), (ii) Liens or trusts for ad valorem, excise, sales, or other
taxes where given priority under applicable law in and to an item of Collateral,
(iii) the payment of any Required Payment, interest under any Advance, the BOS
Adjustment, or any fees or expenses owing or anticipated to be owing to any
Secured Party under the terms of any Loan Document, and (iv) funds required to
preserve or protect any of the Collateral.
     “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution.
     “Restricted Payment” shall mean (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock or
Equity Interest of Franklin Asset or Tribeca now or hereafter outstanding,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock or interest of Franklin Asset or Tribeca now or hereafter
outstanding, (iii) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Capital Stock or ownership interest of any
Loan Party (other than Holding) now or hereafter outstanding, and (iv) any
payment or prepayment of principal, premium, if any, or interest, fees or other
charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim to rescission with
respect to, any Subordinated Indebtedness.
     “Secured Parties” shall mean the Administrative Agent and each Lender.
     “Security Agreement” shall mean each of: (i) a certain Amended and Restated
Security Agreement, substantially in the form of Exhibit D, and (ii) a certain
Investment Property Security Agreement, substantially in the form of Exhibit E,
each dated as of the date hereof and made by Borrower in favor of the
Administrative Agent on behalf of the Secured Parties, as each of the

20



--------------------------------------------------------------------------------



 



same may be amended, supplemented, or otherwise modified and in effect from time
to time in accordance with the terms thereof.
     “Servicer” shall mean FCMC or such other servicer of the assets of New
Trust.
     “Servicing Agreement” shall mean that certain Servicing Agreement entered
into as of the Effective Date between New Trust and FCMC with respect to the
assets purchased by New Trust pursuant to the Transactions, as amended,
restated, supplemented, substituted or otherwise modified from time to time.
     “Static Loans” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Subordinated Indebtedness” shall mean any Indebtedness incurred by a Loan
Party or any Subsidiary, the payment of which is subject to a debt subordination
agreement or other subordination provisions in favor of the Administrative
Agent, to the written satisfaction of the Administrative Agent and the terms
(including, without limitation, with respect to amount, maturity, amortization,
interest rate, premiums, fees, covenants, subordination terms, events of default
and remedies) of which are reasonably acceptable to the Administrative Agent.
     “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company, partnership or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
     “Termination Date” shall mean, as applicable, the Tranche A Termination
Date, the Tranche B Termination Date or the Tranche C Termination Date.
     “Term Loan Tranche” shall mean each of Tranche A, Tranche B and Tranche C.
“Term Loan Tranche Exposure” shall have the meaning assigned to that term in the
definition of “Pro Rata Share.”
     “Tranche” shall mean each of Tranche A-1, Tranche A-2, Tranche A-3, Tranche
A-4, Tranche B-1, Tranche B-2 and Tranche C.
     “Tranche A” shall mean a term loan facility in the aggregate amount of
$837,932,435.91 divided into the following four sub-tranches: a sub-tranche of
$209,483,108.98 (“Tranche A-1”), an additional sub-tranche of $209,483,108.98
(“Tranche A-2”), an additional sub-tranche of $209,483,108.98 (“Tranche A-3”),
and an additional sub-tranche of $209,483,108.98 (“Tranche A-4”).
     “Tranche A Advance” shall have the meaning assigned to that term in
Section 2.01(a).

21



--------------------------------------------------------------------------------



 



     “Tranche A-1 Advance” shall have the meaning assigned to that term in
Section 2.01(a).
     “Tranche A-2 Advance” shall have the meaning assigned to that term in
Section 2.01(a).
     “Tranche A-3 Advance” shall have the meaning assigned to that term in
Section 2.01(a).
     “Tranche A-4 Advance” shall have the meaning assigned to that term in
Section 2.01(a).
     “Tranche A Commitment” shall mean, as to any Lender, the Commitment of such
Lender to make a Tranche A Advance as of the Effective Date as set forth on
Schedule 3. The original aggregate principal amount of the Tranche A Commitments
of all Lenders is $837,932,435.91.
     “Tranche A Note” shall mean each of the amended and restated promissory
notes provided for each Lender’s Tranche A-1 Advance, Tranche A-2 Advance,
Tranche A-3 Advance and Tranche A-4 Advance, and any promissory note delivered
in substitution or exchange therefor, in each case as the same shall be
modified, supplemented, amended or restated and in effect from time to time in
accordance with the terms of this Agreement.
     “Tranche A Termination Date” shall mean March 31, 2012 or such earlier date
on which this Agreement shall terminate in accordance with the provisions hereof
or by operation of law.
     “Tranche B” shall mean a term loan facility in the aggregate amount of
$407,488,418.31, divided into the following two sub-tranches: a sub-tranche of
$382,488,418.31 (“Tranche B-1”), and an additional sub-tranche of $25,000,000
(“Tranche B-2”).
     “Tranche B Advance” shall have the meaning assigned to that term in
Section 2.01(b).
     “Tranche B-1 Advance”, and “Tranche B-2 Advance”, shall have the meanings
assigned thereto in Section 2.01(b).
     “Tranche B Commitment” shall mean, as to any Lender, the Commitment of such
Lender to make a Tranche B Advance as of the Effective Date as set forth on
Schedule 3. The original aggregate principal amount of the Tranche B Commitments
of all Lenders is $407,488,418.31.
     “Tranche B Note” shall mean each of the amended and restated promissory
notes provided for each Lender’s Tranche B-1 Advance and Tranche B-2 Advance,
and any promissory note delivered in substitution or exchange therefor, in each
case as the same shall be modified, supplemented, amended or restated and in
effect from time to time in accordance with the terms of this Agreement.
     “Tranche B Termination Date” shall mean shall mean March 31, 2012 or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tranche C” shall mean a term loan facility in the aggregate amount of
$125,000,000.
     “Tranche C Advance” shall have the meaning assigned to that term in
Section 2.01(c).

22



--------------------------------------------------------------------------------



 



     “Tranche C Commitment” shall mean, as to any Lender, the Commitment of such
Lender to make a Tranche C Advance as of the Effective Date as set forth on
Schedule 3. The original aggregate principal amount of the Tranche C Commitments
of all Lenders is $125,000,000.
     “Tranche C Note” shall mean the amended and restated promissory note
provided for each Lender’s Tranche C Advance and any promissory note delivered
in substitution or exchange therefor, in each case as the same shall be
modified, supplemented, amended or restated and in effect from time to time in
accordance with the terms of this Agreement.
     “Tranche C Termination Date” shall mean March 31, 2012 or such earlier date
on which this Agreement shall terminate in accordance with the provisions hereof
or by operation of law.
     “Transaction Documents” shall mean the agreements set forth on Schedule 7
attached hereto.
     “Transactions” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Transfer” shall have the meaning assigned thereto in Section 7.14.
     “Transfer Agreements” shall mean the Transfer and Merger Agreement and the
Transfer Agreement for Mortgage Loans and REO Properties.
     “Transfer and Merger Agreement” shall mean a certain Agreement and Plan of
Merger dated as of March 31, 2009, by and among Huntington Capital Financing,
LLC, Newco 2 LLC, Holding, Franklin Asset, Tribeca, FCMC, the Borrowers and FCAC
Subco.
     “Transfer Agreement for Mortgage Loans and REO Properties” shall mean a
certain Transfer and Assignment Agreement dated as of March 31, 2009, between
and among FCMC, Tribeca, Franklin Asset and their respective subsidiaries, as
sellers and New Trust, as purchaser.
     “Transferee” shall have the meaning assigned thereto in Section 12.03.
     “Tribeca” shall have the meaning assigned to that term in the preamble of
this Agreement.
     “Tribeca LI Loans” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Tribeca Master Agreement” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Tribeca Master Term Loans” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Tribeca Warehousing Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.

23



--------------------------------------------------------------------------------



 



     “Tribeca Warehousing Credits” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Tribeca Trust” shall mean TRIBECA LENDING TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be the Administrative
Agent, as pledgee of Tribeca.
     “Trust Agreement DB” shall mean a certain Master Trust Agreement for the
Franklin Trust and Tribeca Trust, dated as of December 15, 2008, among FCMC and
Tribeca as depositors, Deutsche Bank National Trust Company, as certificate
trustee, and Deutsche Bank Trust Company Delaware, as Delaware trustee.
     “Trusts DB” shall mean the Franklin Trust and the Tribeca Trust created
pursuant to the Trust Agreement DB, and “Trust DB” means either of the Franklin
Trust or the Tribeca Trust.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of Ohio; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Ohio, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “U. S. Taxes” shall have the meaning assigned thereto in Section 3.03(a).
     “WMC Claims” shall mean all claims and causes of action of FCMC or any
other Loan Party against WMC Mortgage, LLC, successor to WMC Mortgage Corp. from
time to time, including without limitation, any claim or cause of action
asserted in Case No. 600355/2008 or other case number assigned of the Supreme
Court of the State of New York, County of New York, entitled “Franklin Credit
Management Corporation, Plaintiff, against WMC Mortgage, LLC, successor to WMC
Mortgage Corp., Defendant.”
          Section 1.02 Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Administrative Agent under
this Agreement shall be prepared, in accordance with GAAP.
          Article II. Advances, Notes and Prepayments.
          Section 2.01 Advances.
     Subject to the terms and conditions of this Agreement and in reliance on
the representations, warranties and covenants of the Borrowers herein set forth,
each Lender to the extent of its respective Commitment hereby severally agrees
on the Effective Date to amend and restate and make Advances described in this
Section 2.01:
     (a) Tranche A Advances. Four term loans (each, a “Tranche A Advance” and
each proportionate portion thereof a “Tranche A-1 Advance”, “Tranche A-2
Advance”, “Tranche A-3 Advance” and “Tranche A-4 Advance”) to the Borrowers
equal to such

24



--------------------------------------------------------------------------------



 



Lender’s Tranche A Commitment. Any portion of the Tranche A Advances that is
subsequently repaid or prepaid may not be reborrowed.
     (b) Tranche B Advances. Two term loans (each, a “Tranche B Advance” and
each proportionate portion thereof a “Tranche B-1 Advance”, and “Tranche B-2
Advance”) to the Borrowers equal to such Lender’s Tranche B Commitment. Any
portion of the Tranche B Advances that is subsequently repaid or prepaid may not
be reborrowed.
     (c) Tranche C Advances. One term loan (“Tranche C Advance”) to the
Borrowers equal to such Lender’s Tranche C Commitment. Any portion of the
Tranche C Advances that is subsequently repaid or prepaid may not be reborrowed.
          Section 2.02 Notes.
     (a) Each Lender’s Tranche A-1 Advance, Tranche A-2 Advance, Tranche A-3
Advance, Tranche A-4 Advance, Tranche B-1 Advance, Tranche B-2 Advance, and
Tranche C Advance shall be evidenced by an amended and restated promissory note
of the Borrowers, substantially in the forms of Exhibits A, B, and C, in each
case dated as of the Effective Date and payable to such Lender or its registered
assigns in a principal amount equal to such Lender’s Pro Rata Share of the
applicable Commitment.
     (b) The date, amount and Interest Rate applicable from time to time in
respect of each Tranche A Advance made by a Lender, and each payment made on
account of the principal thereof or interest thereon, shall be recorded by such
Lender on its books and records and, prior to any transfer of the applicable
Note, noted by such Lender on the grid attached to such Note or any continuation
thereof. Any such recordation or notation shall be conclusive and binding on the
Borrowers, absent manifest error; provided, that the failure of such Lender to
make any such recordation or notation shall not affect the obligations of any
Borrower to make payment when due of any amount owing hereunder or under such
Note in respect of the applicable Advance; and provided further, that in the
event of any inconsistency between the Register and any Lender’s books and
records, the recordation in the Register shall govern.
          Section 2.03 Inability to Determine Rates; Illegality. Anything
contained herein to the contrary notwithstanding, if, prior to or upon any
determination of LIBOR, for any applicable Interest Period:

  (a)   the Administrative Agent or the Required Lenders determine in good
faith, which determination shall be conclusive and binding upon the Borrowers,
that quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR” are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Advances as provided herein; or     (b)   the Administrative Agent or the
Required Lenders determine in good faith, which determination shall be
conclusive and binding upon the Borrowers,

25



--------------------------------------------------------------------------------



 



      that LIBOR is not likely to adequately cover the cost to such Lenders of
making or maintaining the relevant LIBOR Advances; or

  (c)   any Lender (for purposes of this Section 2.03, an “Affected Lender”)
notifies the Administrative Agent that it has become unlawful for such Lender to
honor its obligations to make or maintain LIBOR Advances hereunder;

then the Administrative Agent shall give the Borrower Representative prompt
notice thereof and, so long as such condition remains in effect, all Advances of
the Lenders or such Affected Lender, as the case may be, shall bear interest at
a rate per annum equal to the Prime Commercial Rate plus four percent (4%).
          Section 2.04 Payments of Interest and Principal on the Advances;
Waterfall.

  (a)   Interest on the Advances; PIK Interest.

     (i) The Borrowers shall pay to the Administrative Agent for the benefit of
the Lenders interest on the aggregate outstanding principal amount of the
Advances of each Tranche for the period from and including the respective dates
of such Advances to but excluding the respective dates such Advances are paid in
full, in each case at a rate per annum equal to the applicable Interest Rate.
Notwithstanding the foregoing, the Borrowers shall pay to the Administrative
Agent for the benefit of the Lenders interest at the applicable Post-Default
Rate (i) on the outstanding principal amount of any Advances during any period
when any Event of Default has occurred and is continuing and (ii) on any
interest or amount (other than principal of any Advance) payable by the
Borrowers hereunder or under any applicable Note that shall not be paid in full
when due, for the period from and including the due date thereof to but
excluding the date the same is paid in full. Accrued and unpaid interest on each
Advance shall be payable monthly on each Payment Date and on the Tranche A
Termination Date, Tranche B Termination Date or Tranche C Termination Date, as
applicable, except that interest payable at the applicable Post-Default Rate
shall accrue daily and shall be payable promptly upon demand. The Borrowers
shall pay interest in cash to the Administrative Agent for the benefit of the
Lenders on Tranche A to the extent of all cash available to the Borrowers in the
Collection Account or otherwise.
     (ii) Anything contained in Section 2.04(a)(i) to the contrary
notwithstanding, the Borrower Representative, on behalf of the Borrowers, has
elected as of the Effective Date, and each Lender has consented thereto, to pay
the accrued and unpaid interest due in respect of the Tranche B Advances and the
Tranche C Advances from and after such date by adding the amount thereof to the
outstanding principal amount of the Tranche B Advances and Tranche C Advances,
as

26



--------------------------------------------------------------------------------



 



applicable, and may further elect solely to the extent that the Borrowers do not
have cash collections to pay accrued interest on Tranche A Advances by adding
the amount thereof to the outstanding principal amount of the Tranche A Advances
(any such interest in respect of the Tranche B Advances, the Tranche C Advances
and the Tranche A Advances that is so added to the outstanding principal amount
of the Tranche B Advances, Tranche C Advances or Tranche A Advances, as
applicable, being “PIK Interest”). Upon request of the Administrative Agent, the
Borrowers will execute and deliver to each Lender an additional Tranche B Note,
Tranche C Note, or Tranche A Note, as applicable, for the amount of such PIK
Interest or a replacement Tranche B Note, Tranche C Note, or Tranche A Note, as
applicable, in a face amount equal to the then outstanding principal sum, plus
the amount of such PIK Interest; provided, however, the failure of the
Administrative Agent to request that the Borrowers execute, or the failure of
the Borrowers to provide, any such additional Tranche B Note, Tranche C Note, or
Tranche A Note as applicable, shall in no way affect the Borrowers obligations
to pay any such PIK Interest at the time and in the manner of other Tranche B
Advances, Tranche C Advances, and Tranche A Advances.
     (b) Principal Payments. On each Payment Date, after the payment of
interest, as required by paragraph 2.04(a) above, each Borrower shall be
required to make principal payments on the Advances in an amount equal to the
amount at such time of all cash, dividends or other property in the Collection
Account, any amount received from dividends or distributions of the Collateral
and any other amount otherwise available to any Borrower.
     (c) Payment Date Reports. No later than two (2) Business Days prior to each
Payment Date, the Administrative Agent shall provide to the Borrower
Representative a report stating (i) the amount of interest due for the current
Interest Period pursuant to Section 2.04(a), separately stated for the
applicable Tranche A Advances, the Tranche B Advances, if applicable, and the
Tranche C Advances, if applicable, and (ii) if such Payment Date occurs on a
Termination Date, the aggregate outstanding aggregate principal amount of the
Tranche A Advances, Tranche B Advances and Tranche C Advances, as applicable;
provided, that the failure of the Administrative Agent to make any such report
shall not affect the obligations of the Borrowers to make payment when due of
any amount owing hereunder or under any Note in respect of the related Advances.
     (d) Distributions on Payment Dates. Without in any way limiting the
obligations of the Borrowers to make the payments of interest and principal that
are required to be made in respect of the Advances pursuant to Sections 2.04(a)
and 2.04(b) (with respect to any Payment Date, the “Required Payments”), the
Borrowers hereby authorize and direct the Administrative Agent, on each Payment
Date, to apply all Collections received from and after the immediately preceding
Payment Date to but excluding such Payment Date (the aggregate amount of such
Collections, after deducting any Reserves, shall be referred to as the
“Applicable Collections Amount” in respect of

27



--------------------------------------------------------------------------------



 



such Payment Date) in the following order of priority:
first, to pay any costs, expenses, fees, charges or indemnities due the
Administrative Agent under the terms of this Agreement or any Loan Document;
second, to pay any costs, expenses, fees, charges or indemnities due any Lender
under the terms of this Agreement or any Loan Document;
third, to the payment of amounts constituting additional periodic payments of
interest required under any Interest Rate Hedge Agreement to any Lender in full;
fourth, to the cash payment of interest on the Tranche A Advances as calculated
for such Payment Date;
fifth, to the BOS Adjustment, if a positive number;
sixth, to prepay the outstanding principal amount of the Tranche A Advances,
including any PIK Interest that has been added to such principal amount until
the same are paid in full in the following order: Tranche A-1 Advances, Tranche
A-2 Advances, Tranche A-3 Advances, and Tranche A-4 Advances;
seventh, to pay any Obligations (other than payments constituting additional
periodic payments of interest payable under item “third” above) under any
Interest Rate Hedge Agreement to any Lender in full;
eighth, to the cash payment of interest on the Tranche B-1 Advances as
calculated for such Payment Date;
ninth, to prepay the outstanding principal amount of the Tranche B-1 Advances,
including any PIK Interest that has been added to such principal amount until
the same are paid in full;
tenth, to the cash payment of interest on the Tranche B-2 Advances as calculated
for such Payment Date;
eleventh, to prepay the outstanding principal amount of the Tranche B-2
Advances, including any PIK Interest that has been added to such principal
amount until the same are paid in full;
twelfth, to the cash payment of interest on the Tranche C Advances as calculated
for such Payment Date;
thirteenth, to prepay the outstanding principal amount of the Tranche C
Advances, including any PIK Interest that has been added to such principal
amount until the same are paid in full;
fourteenth, to any obligations secured by any Collateral then remaining; and

28



--------------------------------------------------------------------------------



 



fifteenth, to the Borrower Representative for the benefit of the Borrowers.
     Anything contained herein to the contrary notwithstanding, all payments,
dividends and distributions in respect of, and the net proceeds from any
disposition, of the Participant Trust Certificates shall be applied solely to
the Pro Rata Share of each Lender (other than Huntington and HF) in respect of
the Advances. Further, anything contained herein to the contrary
notwithstanding, all recoveries and distributions from, and the net proceeds of
the WMC Claims, net of costs attributable to the collection of such recoveries
and distributions, shall be applied as follows: 82.5895% to M&I’s Advances, and
17.4105% to Huntington’s and HF’s Advances. Further, anything contained herein
to the contrary notwithstanding, all dividends, distributions from, and the net
proceeds of any disposition from Pledged Interests in FCMC, shall be applied as
follows: 2.65964% to BOS’s Advances, 13.12074 to M&I’s Advances, and 84.21962 to
Huntington’s and HF’s Advances; provided, however, that if any Lender has been
paid in full prior to such dividend or distribution, such percentages shall be
calculated without regard to such Lender’s percentage above. Further, anything
contained herein to the contrary notwithstanding, all dividends, distributions
from, and the net proceeds of any disposition from the REIT Shares shall be
applied solely to Huntington’s and HF’s Pro Rata Share of the Advances, in order
of priority as determined by Huntington, in its sole discretion. Further,
anything contained herein to the contrary notwithstanding, all Collections in
respect of the Static Loans shall be applied pursuant to the terms of the
Franklin Master Agreement.
          Section 2.05 Mandatory Prepayments. Within five (5) Business Days
after the occurrence of any Mandatory Prepayment Event, the Borrowers shall
prepay the Advances in an aggregate amount equal to the Net Proceeds of such
Mandatory Prepayment Event, any such prepayment to be applied to prepay the
outstanding principal amount of the Tranche A Advances.
          Section 2.06 Breakage. If the Borrowers make any prepayment of the
Advances on a day that is not a Payment Date, the Borrowers shall indemnify each
Lender and hold each Lender harmless from and against any actual loss or expense
that such Lender may sustain or incur arising from (i) the re-employment of
funds obtained by such Lenders to maintain the portion of such Lender’s Advances
so prepaid or (ii) fees payable to terminate the arrangements from which such
funds were obtained, in either case which actual loss or expense shall be equal
to the excess, as determined by the such Lender, of (x) its cost of obtaining
funds for such portion of such Lender’s Advances for the period from the date of
such prepayment through the following Payment Date over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds not
utilized by reason of such prepayment for such period. This Section 2.06 shall
survive termination of this Agreement and payment in full of the Notes.
          Section 2.07 Requirements of Law.
     (a) If any Requirement of Law or any change in the interpretation or
application thereof, or compliance by the Administrative Agent or any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

29



--------------------------------------------------------------------------------



 



     (i) shall subject the Administrative Agent or any Lender to any tax of any
kind whatsoever with respect to this Agreement, such Lender’s Note(s) or any
Advance(s) made by it (excluding net income taxes), or change the basis of
taxation of payments to the Administrative Agent or any Lender in respect
thereof;
     (ii) shall impose, modify, or hold applicable any reserve, special deposit,
compulsory advance, or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, advances or other extensions of
credit by, or any other acquisition of funds by any office of such Lender; or
     (iii) shall impose on the Administrative Agent or any Lender any other
condition;
and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender, by an amount which the Administrative Agent
or such Lender deems to be material, of making, continuing, or maintaining any
Advance or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower Representative on behalf of the Borrowers shall
promptly pay the Administrative Agent or such Lender such additional amount or
amounts as will compensate the Administrative Agent or such Lender for such
increased cost or reduced amount receivable thereafter incurred.
          (b) If any Lender shall have determined that the adoption,
effectiveness, phase-in, or applicability of, or any change in, any Requirement
of Law regarding capital adequacy or in the interpretation or application
thereof, or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof shall have the effect of reducing the rate of return on that Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which that Lender or such corporation (taking into
consideration that Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by that Lender to be material, then from
time to time, the Borrowers shall promptly pay to that Lender such additional
amount or amounts as will thereafter compensate that Lender for such reduction.
          (c) If the Administrative Agent or any Lender becomes entitled to
claim any additional amounts pursuant to this Section 2.07, it shall promptly
notify the Borrower Representative of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
Section 2.07 submitted by the Administrative Agent or a Lender to the Borrower
Representative shall be conclusive and binding on the Borrowers in the absence
of manifest error.
          (d) Failure or delay on the part of the Administrative Agent or any
Lender to demand compensation pursuant to this Section 2.07 shall not constitute
a waiver of the Administrative Agent’s or such Lender’s right to demand such
compensation.

30



--------------------------------------------------------------------------------



 



          Section 2.08 Purpose of Advances. Each of the Advances are made for
the purpose of amending and restating the Commercial Loans and to pay fees and
other transaction costs in connection therewith on the Effective Date pursuant
to term loans which are (a) the joint and several obligations of the Borrowers
and (b) are secured by substantially all assets of the Borrowers and the other
Collateral.
          Section 2.09 Appointment of Borrower Representative as Agent and
Attorney-in-Fact for all Borrowers. Each Borrower hereby irrevocably constitutes
and appoints the Borrower Representative and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in the place and stead of such Borrower and in
the name of such Borrower or in its own name, and for the purpose of carrying
out the terms of this Agreement, to take any and all necessary or appropriate
actions, including without limitation the right to give or receive any notice or
other document provided for under this Agreement on behalf of such Borrower, and
to execute on behalf of such Borrower any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Agreement. Any
notice given to or received from the Borrower Representative on behalf of any
Borrower under this Agreement shall be deemed to have been given to or received
from that Borrower.
          Section 2.10 Facility Fee. The Borrowers jointly and severally agree
to pay to the Administrative Agent on the Effective Date, for the account of
each applicable Lender according to its Pro Rata Share, the Facility Fee.
          Section 2.11 Joint and Several Liability.
     (a) Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of each other Borrower to accept joint and several liability for
the Obligations.
     (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a surety and as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.11), it being the intention of the parties hereto
that all the Obligations shall be the joint and several Obligations of each
Borrower without preferences or distinction among them.
     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then, in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation, as
applicable.
     (d) The Obligations of each Borrower under the provisions of this
Section 2.11 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets,

31



--------------------------------------------------------------------------------



 



irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.
     (e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or any Lender under or in respect of any Obligation, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any Obligation, the acceptance of
any payment of any Obligation, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Administrative Agent
or any Lender at any time or times in respect of any Default by any Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or any Lender in respect of any Obligation, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any Obligation or the addition, substitution or release, in whole
or in part, of any Borrower. Without limiting the generality of the foregoing,
each Borrower assents to any other action or delay in acting or failure to act
on the part of the Administrative Agent or any Lender with respect to the
failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.11
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.11, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of such Borrower under this Section 2.11
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.11 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of the other Borrowers, the Administrative Agent or any Lender.
     (f) Each Borrower represents and warrants to the Administrative Agent and
the Lenders that such Borrower is currently informed of the financial condition
of each other Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
each other Borrower’s financial condition, the financial condition of any
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

32



--------------------------------------------------------------------------------



 



     (g) The provisions of this Section 2.11 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any of them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent or any Lender, or any or their respective
successors or assigns first to marshal any claims or to exercise any rights
against any other Borrower or to exhaust any remedies available against any
other Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.11 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon any insolvency proceeding of any Borrower, or otherwise, the provisions of
this Section 2.11 will forthwith be reinstated in effect, as though such payment
had not been made.
     (h) Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or any Lender hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency proceeding relating to any Borrower, its debts or its
assets, whether voluntary or involuntary, all such Obligations shall be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower
therefor.
     (i) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the Indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any Indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such Indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent and the Lenders.
          Section 2.12 Disbursements from Reserve Account. Upon the request of
the Borrower Representative for a disbursement from the Reserve Account, the
Administrative Agent, in it sole discretion, may disburse any such amount to any
Disbursement Account.

33



--------------------------------------------------------------------------------



 



          Article III. Blocked Accounts, Computations; Taxes.
          Section 3.01 Payments.
     (a) On or before the Effective Date, the Borrower Representative on behalf
of the Borrowers shall establish one or more blocked accounts at Huntington,
including without limitation the Reserve Account (“Blocked Accounts”), and
thereafter the Borrower Representative shall (i) request in writing and
otherwise take such reasonable steps to ensure proceeds of Collateral and other
payments due any Borrower are forwarded directly to the Blocked Accounts,
(ii) irrevocably instruct the bank which maintains each Blocked account to
transfer to the Collection Account, on each Business Day, cleared funds in
respect of all cash, checks, drafts or other similar items of payment so
received in any Blocked Account and (iii) deposit promptly, and in any event no
later than the first Business Day after the date of receipt thereof, any cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral that are received directly by
such Borrower (notwithstanding the requirements of clause (i) above) into the
Collection Account.
     (b) The Borrower Representative may maintain at Huntington or other bank
reasonably acceptable to the Administrative Agent, in the name of the Borrower
Representative, one or more accounts subject to a Control Agreement, including
account number 01580117315 (a “Disbursement Account”), into which the
Administrative Agent shall, from time to time, deposit the proceeds of
Collections or Reserves, as applicable, for the payment of any expenses approved
by the Administrative Agent to be paid from the Reserves.
     (c) On or before the Effective Date (or such later date as the
Administrative Agent shall consent to in writing with respect to any deposit
account entered into after the Effective Date), the Borrowers shall cause any
bank where a Disbursement Account is maintained to enter into a Control
Agreement with the Administrative Agent, for the benefit of the Secured Parties,
and the applicable Borrower, in form and substance acceptable to the
Administrative Agent, which shall become operative on or prior to the Effective
Date (or such later date as the Administrative Agent shall consent to in
writing). No Borrower shall accumulate or maintain cash in any Disbursement
Account as of any date of determination.
     (d) Each Blocked Account and Disbursement Account shall be controlled
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the Advances and all other Obligations, and in
which each Borrower shall have granted a Lien to the Administrative Agent, on
behalf of the Secured Parties, pursuant to the Security Agreement.
     (e) All amounts deposited in the Collection Account shall be deemed
received by the Administrative Agent in accordance with Section 2.04 and shall
be applied (and allocated) by the Administrative Agent in accordance with
Section 2.04. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account. Each Borrower hereby

34



--------------------------------------------------------------------------------



 



acknowledges that it has no rights of withdrawal from the Collection Account or
any Blocked Account established for Reserves.
     (f) Each Borrower shall and shall cause the Borrower Representative and
each Related Party to (i) hold in trust for the Administrative Agent, for the
benefit of the Secured Parties, all checks, cash, and other items of payment
received by such Borrower or Related Party for the account of such Borrower, and
(ii) within one Business Day after receipt by such Borrower or any such Related
Party of any checks, cash, or other items of payment, deposit the same into the
Collection Account. All proceeds of the sale or other disposition of any
Collateral shall be deposited directly into the applicable Blocked Accounts.
          Section 3.02 Computations. Interest on the Advances and fees and other
charges expressed as a percentage shall be computed on the basis of a 360-day
year for the actual days elapsed (including the first day but excluding the last
day) occurring in the period for which payable.
          Section 3.03 U.S. Taxes.
     (a) Each Borrower hereby agrees to pay to the Administrative Agent or any
Lender such additional amount as is necessary in order that the net payment of
any amount due to the Administrative Agent or that Lender hereunder after
deduction for or withholding in respect of any U. S. Tax imposed with respect to
such payment (or in lieu thereof, payment of such U.S. Tax by the Secured
Parties), will not be less than the amount stated herein to be then due and
payable; provided, that the foregoing obligation to pay such additional amounts
shall not apply:

  (i)   to any payment to any Secured Party hereunder unless that Secured Party
is entitled to submit a Form W-8BEN (relating to that Secured Party and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Advances) or Form W-8ECI (relating to
all interest to be received by that Secured Party hereunder in respect of the
Advances), or     (ii)   to any U.S. Tax imposed solely by reason of the failure
by that Secured Party to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of Secured
Party if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Tax.

For the purposes of this Section 3.03(a), (w) “Form W-8BEN” shall mean Form
W-8BEN (Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding) of the Department of the Treasury of the United States of America,
(x) “Form W-8ECI” shall mean Form W-8ECI (Certificate of Exemption from
Withholding on Income Effectively Connected with the Conduct of a Trade or
Business in the United States) of the Department of the Treasury of the United
States of America (or in relation

35



--------------------------------------------------------------------------------



 



to either such Form such successor and related forms as may from time to time be
adopted by the relevant taxing authorities of the United States of America to
document a claim to which such Form relates), and (y) “U.S. Taxes” shall mean
any present or future tax, assessment or other charge or levy imposed by or on
behalf of the United States of America or any taxing authority thereof or
therein.
     (b) Within thirty (30) days after paying any such amount to a Secured
Party, and within thirty (30) days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, the
applicable Borrower shall deliver to that Secured Party evidence satisfactory to
that Secured Party of such deduction, withholding or payment (as the case may
be).
     (c) Each Secured Party, on its behalf, represents and warrants to the
Borrowers that, on the date of this Agreement, such Secured Party is either
incorporated under the laws of the United States or a State thereof or is
entitled to submit a Form W-8BEN (relating to that Secured Party and entitling
it to a complete exemption from withholding on all interest to be received by it
hereunder in respect of the Advances) or Form W-8ECI (relating to all interest
to be received by that Secured Party under this Agreement in respect of the
Advances).
          Article IV. Certain Matters Relating to Collateral.
          Section 4.01 Collections. Each Borrower shall remit (or cause to be
remitted) all Collections to the Administrative Agent, in the manner
contemplated by Section 3.01(a), for application as provided in Sections 2.04
and 9.01(d) as applicable. Notwithstanding the foregoing, if an Event of Default
shall occur and be continuing, (a) all proceeds of Collateral received by any
Borrower consisting of cash, checks and other non-cash items shall be held by
such Borrower in trust for the Administrative Agent, segregated from other funds
of such Borrower, and shall forthwith upon receipt by such Borrower be turned
over to the Administrative Agent in the exact form received by such Borrower
(duly endorsed by such Borrower to the Administrative Agent, if required) and
(b) any and all such proceeds received by the Administrative Agent will be
applied by the Administrative Agent against the Obligations (whether matured or
unmatured), such application to be in the order of priority specified in
Section 9.01(d). Any balance of such proceeds remaining after the Obligations
shall have been paid in full and this Agreement shall have been terminated shall
be promptly paid over to the Borrower Representative. For purposes hereof,
proceeds shall include, but not be limited to, all principal and interest
payments, prepayments, payoffs, insurance claims, condemnation awards, sale
proceeds, real estate owned rents, any other income, and all other amounts
received with respect to the Collateral.
          Article V. Conditions Precedent.
          Section 5.01 Initial Advances. The obligations of the Lenders to make
the Advances are subject to the satisfaction, immediately prior to or
concurrently with the making of such Advances, of the following conditions
precedent:

36



--------------------------------------------------------------------------------



 



  (a)   Credit Agreement. The Administrative Agent and each Lender shall have
received this Agreement, executed and delivered by a duly authorized officer of
each Borrower.     (b)   Loan Documents. The Administrative Agent and the
Lenders as applicable shall have received the following documents, each of which
shall be satisfactory to the Administrative Agent in form and substance:

  1)   Notes. Each of such Lender’s Notes, duly completed, executed, and
delivered;     2)   Pledge Agreement regarding WMC Claims;     3)   Pledge
Agreement from Holding;     4)   Participation Assignments;     5)   Assignments
of Liens;     6)   Security Agreement. Each Security Agreement, duly executed
and delivered by the Borrowers;     7)   Cash Management Agreements. Each
agreement governing a Blocked Account, a Collection Account and the Disbursement
Accounts duly executed and delivered by the relevant Borrower or Borrowers and
the applicable depository bank;     8)   Control Agreements. A deposit account
control agreement for each Disbursement Account, the Collection Account, and the
Blocked Account established for Reserves.     9)   Other Documents. The other
documents as the Administrative Agent shall reasonably require.

  (c)   Organizational Documents. The Administrative Agent shall have received,
in form and substance satisfactory to the Lenders, a good standing certificate,
certified copies of the charter and by-laws (or equivalent documents) and an
incumbency certificate of each Borrower and evidence of all corporate or other
authority for each Borrower with respect to the execution, delivery, and
performance of the Loan Documents and each other document to be delivered by
such Borrower, as applicable, from time to time in connection herewith (and the
Administrative Agent may conclusively rely on such certificates until it
receives notice in writing from such Borrower, as applicable, to the contrary).
    (d)   Legal Opinion. The Administrative Agent shall have received one or
more legal opinions of counsel to the Borrowers, in the form acceptable to the

37



--------------------------------------------------------------------------------



 



      Administrative Agent and the Lenders, containing customary legal opinions
for a secured loan facility.

  (e)   Filings, Registrations, Recordings. (i) Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of the Administrative Agent for the
benefit of the Secured Parties, a perfected, first-priority security interest in
the Collateral, subject to no Liens other than those created hereunder, shall
have been properly prepared and (if necessary) executed for filing (including
any applicable county-level filings if the Administrative Agent determines such
filings are necessary in its reasonable discretion), registration or recording
in each office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest and
any assignments necessary for perfecting security interests in the Collateral;
and (ii) UCC lien searches in such jurisdictions as shall be applicable to the
Borrowers and the Collateral, the results of which shall be satisfactory to the
Administrative Agent.     (f)   Fees and Expenses. The Administrative Agent
shall have received all fees and expenses required to be paid by the Borrowers
on or prior to the Effective Date pursuant to Section 10.03(b) and such fees and
expenses may be netted out of the Tranche A Advances made by the Lenders on the
Effective Date.     (g)   Consents, Licenses, Approvals, etc. The Administrative
Agent shall have received copies, certified by each Borrower, of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by such Borrower of, and the validity and
enforceability against such Borrower of, the Loan Documents to which such
Borrower is a party, which consents, licenses, and approvals shall be in full
force and effect.     (h)   Insurance. The Administrative Agent shall have
received evidence in form and substance satisfactory to the Administrative Agent
showing compliance by each Borrower with Section 7.18.     (i)   Accounts. The
Administrative Agent shall have received evidence of the establishment of each
Blocked Account and the Collection Account.     (j)   Officer’s Certificate. The
Administrative Agent shall have received a duly executed copy of an officer’s
certificate of each Borrower.     (k)   Trust DB Termination. The Trusts DB
shall have been terminated and all assets thereof shall be transferred to New
Trust.     (l)   Transactions. The Transactions shall be fully consummated
pursuant to agreements and documents satisfactory to the Administrative Agent
and each Lender.

38



--------------------------------------------------------------------------------



 



  (m)   Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably require.

          Section 5.02 Advances. The making of any A Advance is subject to the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:

  (a)   no Default or Event of Default shall have occurred and be continuing;  
  (b)   the representations and warranties made by the Borrowers in Article 6
hereof, and in each of the other Loan Documents, shall be true and correct in
all material respects on and as of the date of the making of such Advance with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). At the request of the Administrative
Agent, the Administrative Agent shall have received officer’s certificates
signed by Responsible Officers of the Borrowers certifying as to the truth and
accuracy of the foregoing, which certificates shall specifically include a
statement that the Borrowers are in compliance with all governmental licenses
and authorizations and is qualified to do business and in good standing in all
required jurisdictions;     (c)   the Administrative Agent shall have received
the tax identification number of each Borrower;     (d)   all corporate and
other proceedings, and all documents, instruments and other legal matters in
connection with the financing transactions contemplated by this Agreement and
the other Loan Documents shall be satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received such
other documents and legal opinions in respect of any aspect or consequence of
the financing transactions contemplated hereby or thereby as it shall request;  
  (e)   there shall not have occurred one or more events that, in the good faith
judgment of the Administrative Agent or the Required Lenders, constitutes or
could reasonably be expected to constitute a Material Adverse Effect;     (f)  
all fees and expenses due and payable to the Administrative Agent and the
Lenders pursuant to this Agreement and each Loan Document shall have been paid
in full; and     (g)   the Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.

39



--------------------------------------------------------------------------------



 



          Article VI. Representations and Warranties. Each Borrower hereby
represents and warrants to Secured Parties that, as of the Effective Date and
throughout the term of this Agreement:
          Section 6.01 Existence. Each Borrower (a) is a corporation or limited
liability company duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation, (b) has all requisite power, and has
all governmental licenses, authorizations, consents and approvals, necessary to
own its assets and carry on its business as now being conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; and (c) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect and (d) is in compliance in all
material respects with all Requirements of Law.
          Section 6.02 Litigation. There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
any Borrower or any of their respective Subsidiaries or affecting any of the
property thereof before any Governmental Authority, (i) as to which individually
or in the aggregate there is a reasonable likelihood of an adverse decision
which would be reasonably likely to have a Material Adverse Effect or (ii) which
questions the validity or enforceability of any of the Loan Documents.
          Section 6.03 No Breach. Neither (a) the execution and delivery of the
Loan Documents or (b) the consummation of the financing transactions therein
contemplated in compliance with the terms and provisions thereof will conflict
with or result in a breach of the charter, by-laws, limited liability company
agreement (written or oral), certificate of formation (or equivalent documents
or oral agreements) of any Borrower, or any applicable law, rule or regulation,
or any order, writ, injunction or decree of any Governmental Authority or other
agreement or instrument to which any Borrower or any of their respective
Subsidiaries, is a party or by which any of them or any of their property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to this
Agreement) result in the creation or imposition of any Lien upon any property of
any Borrower or any of their respective Subsidiaries pursuant to the terms of
any such agreement or instrument.
          Section 6.04 Action. Each Borrower has all necessary power, authority
and legal right to execute, deliver and perform its obligations under each of
the Loan Documents to which it is a party; the execution, delivery and
performance by each Borrower of each of the Loan Documents to which it is a
party have been duly authorized by all necessary action on its part; and each
Loan Document has been duly and validly executed and delivered by each Borrower
and constitutes a legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
          Section 6.05 Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority, or any other
Person, are necessary for

40



--------------------------------------------------------------------------------



 



the execution, delivery or performance by any Borrower of the Loan Documents to
which it is a party or for the legality, validity or enforceability thereof,
except for filings and recordings in respect of the Liens created pursuant to
any Loan Document.
          Section 6.06 Taxes. Each Borrower has filed all Federal income tax
returns and all other tax returns that are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by any of them, except for any such taxes, if any, that are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of each Borrower in respect of taxes
and other governmental charges are, in the opinion of such Borrower, adequate.
          Section 6.07 Investment Company Act. No Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”). No Borrower is subject to any Federal or state
statute or regulation that limits its ability to incur Indebtedness.
          Section 6.08 No Legal Bar. The execution, delivery and performance of
this Agreement and the Notes, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien (other than the Liens created under any Loan Document) on
any of its or their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.
          Section 6.09 No Default. No Borrower is in default under or with
respect to any of its respective Contractual Obligations in any respect which is
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
          Section 6.10 True and Complete Disclosure.
     (a) The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of any Borrower to the Administrative Agent
or any Lender in connection with the negotiation, preparation or delivery of
this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of each Borrower to the Administrative Agent or
any Lender in connection with this Agreement and the other Loan Documents and
the financing transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable good faith estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of any Borrower that, after due inquiry, could reasonably be expected to
have a Material Adverse Effect that has not been disclosed herein, in the other
Loan Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Administrative Agent for use
in connection with the financing transactions contemplated hereby or thereby.

41



--------------------------------------------------------------------------------



 



     (b) The unaudited pro forma consolidated balance sheet of the Borrowers,
dated as of the Effective Date, a copy of which has heretofore been delivered to
Administrative Agent, gives pro forma effect to the consummation of each
Transfer Agreement, the initial extensions of credit made under this Agreement,
and the payment of transaction fees and expenses related to the foregoing, all
as if such events had occurred on such date (the “Pro Forma Balance Sheet”). The
Pro Forma Balance Sheet has been prepared in a manner consistent with GAAP and
the financial statements described in Section 7.01(a) (subject to the absence of
footnotes required by GAAP and subject to normal year-end adjustments) and, made
in good faith and having a reasonable basis set forth therein, presents fairly
in all material respects the consolidated financial condition of the Borrowers
on an unaudited pro forma basis as of the date set forth therein after giving
effect to the consummation of the Transactions described above.
          Section 6.11 ERISA. No Borrower or any of their respective
Subsidiaries has any Plan or Multiemployer Plan subject to the provisions of
ERISA, the Code and other Federal or State law.
          Section 6.12 [Reserved].
          Section 6.13 True Sales. Any and all interest of a prior owner in, to
and under any Mortgage Loan or other Collateral has been sold, transferred,
conveyed, and assigned to the applicable Borrower pursuant to a legal sale or
capital contribution and such prior owner retains no interest in such Mortgage
Loan or other Collateral.
          Section 6.14 No Burdensome Restrictions. No Requirement of Law or
Contractual Obligation of any Borrower or any of its respective Subsidiaries
would reasonably be expected to have a Material Adverse Effect.
          Section 6.15 Subsidiaries. All of the Subsidiaries of any Borrower are
listed on Schedule 6.15 to this Agreement.
          Section 6.16 Financial Statements; Fraudulent Conveyance.
     (a) The consolidated balance sheet of the Borrowers and any Subsidiaries as
of the specific date and the related statements of income and cashflows for that
fiscal year, previously furnished to the Secured Parties, fairly present the
financial condition of the Borrowers as of that date and the results of its
operations for that fiscal period. The Borrowers had, on that date, no known
liabilities, direct or indirect, fixed or contingent, matured or unmatured, or
liabilities for taxes, long-term leases, or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, except for the Lenders’ extensions of credit to the
Borrowers. Except for financial statements prepared for interim periods between
the fiscal year-end, all financial statements were prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved. Since the
date of the statement, there has been no change in the business, operations,
assets or financial condition of any Borrower that could reasonably be expected
to have any Material Adverse Effect, nor is any Borrower aware of any state of
facts that (with or without notice or lapse of time or both) could reasonably be
expected to have any Material Adverse Effect.

42



--------------------------------------------------------------------------------



 



     (b) No Borrower intends to incur, or believes that it has incurred, debt
beyond its ability to pay such debts as they mature. No Borrower is taking any
action to commence insolvency, bankruptcy, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of such Borrower or any of its assets. No
Borrower is pledging or transferring any Assets with any intent to hinder, delay
or defraud any of its creditors.
          Section 6.17 Regulation U. No part of the proceeds of any Advance will
be used to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock.
          Article VII. Covenants of the Borrowers. Each Borrower hereby
covenants and agrees with the Secured Parties that, so long as any Advance is
outstanding and until payment in full of all Obligations:
          Section 7.01 Financial Statements. The Borrower Representative shall
deliver to the Administrative Agent and each Lender:

  (a)   as soon as available and in any event within thirty (30) days after the
end of each month, the consolidated balance sheet of the Borrowers and
consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income for the Borrowers and consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the previous year and accompanied by a certificate of a Responsible Officer of
the Borrower Representative, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrowers and Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);     (b)   as soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Borrowers, (i) the consolidated balance sheets of the Borrowers and
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the Borrowers and consolidated Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous year, and (ii) an audit
report on the items listed in clause (i) hereof prepared and certified by
independent certified public accountants of recognized standing and acceptable
to the Administrative Agent, which audit report shall state that such financial
statements fairly present the financial position of the Borrowers and
Subsidiaries at the dates indicated and the results of their operations and cash
flows for the periods indicated in conformity with GAAP and that the examination
by such accountants in connection with such financial statements has been made
in accordance with generally accepted auditing standards. The deliveries made
pursuant to this clause shall be accompanied by (X) any management letter
prepared

43



--------------------------------------------------------------------------------



 



      by the above-referenced accountants and (Y) a certificate of such
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Event of Default, or if, in the opinion of such accountants, any Default or
Event of Default shall exist, a statement of the nature and status thereof;

  (c)   [Reserved];     (d)   the Borrower Representative shall furnish to the
Administrative Agent, at the time as it furnishes each set of financial
statements pursuant to paragraphs (a) and (b) above, a certificate of a
Responsible Officer of the Borrower Representative to the effect that, to the
best of such Responsible Officer’s knowledge, such Borrower, as applicable,
during such fiscal period or year has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
and the other Loan Documents to be observed, performed or satisfied by it, and
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate (and, if any Default or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action such Borrower, as applicable, has taken or
proposes to take with respect thereto); and     (e)   from time to time such
other information regarding the financial condition, operations, or business of
any Borrower as the Administrative Agent may request.

          Section 7.02 Litigation. Each Borrower shall promptly, and in any
event within two (2) Business Days after service of process on any of the
following, give to the Administrative Agent notice of all legal or arbitral
proceedings affecting such Borrower or any of their respective Subsidiaries that
questions or challenges the validity or enforceability of any of the Loan
Documents or as to which there is a reasonable likelihood of an adverse
determination that would result in a Material Adverse Effect.
          Section 7.03 Existence, Etc. Each Borrower and their respective
Subsidiaries will:

  (a)   preserve and maintain its legal existence and all of its material
rights, privileges, licenses, and franchises;     (b)   comply with the
requirements of all applicable laws, rules, regulations, and orders of
Governmental Authorities and other Requirements of Law (including, without
limitation, truth in lending, real estate settlement procedures, consumer
protection and all environmental laws) if failure to comply with such
requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;

44



--------------------------------------------------------------------------------



 



  (c)   keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;     (d)   pay and
discharge all taxes, assessments, and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge, or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained;     (e)  
permit representatives of the Administrative Agent, during normal business hours
upon prior written notice at a mutually desirable time (or at any time and from
time to time upon the occurrence of a Default or an Event of Default and during
the continuance thereof), to examine, copy and make extracts from any Borrower’s
books and records, to inspect any of its Properties, and to discuss its business
and affairs with its officers, all to the extent reasonably requested by the
Administrative Agent; and     (f)   limit its activities to such activities as
are incident to and necessary or convenient to accomplish the following
purposes: to acquire, own, hold, pledge, finance and otherwise deal with the
Collateral, or with the prior written consent of the Administrative Agent,
property or assets similar to the Collateral (collectively, the “Related
Assets”), in each case, as are to be pledged to the Secured Parties pursuant to
this Agreement and (ii) to sell, securitize or otherwise liquidate all or any
portion of such Related Assets in accordance with the provisions of this
Agreement.

          Section 7.04 Prohibition of Fundamental Changes; Subsidiaries. No
Borrower shall enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell any substantial portion of its
assets, other than (i) any Borrower may merge into Franklin Asset or Tribeca, as
applicable, and (ii) pursuant to the Transactions. No Borrower shall establish
any Subsidiary (other than a Borrower existing as of the Effective Date).
          Section 7.05 Restricted Payments. No Borrower shall make or declare
any Restricted Payment, other than any Subsidiary of Franklin Asset or Tribeca,
as applicable, may make a Restricted Payment to Franklin Asset or Tribeca, as
applicable.
          Section 7.06 Notices. The Borrower Representative shall give notice to
the Administrative Agent promptly:

  (a)   within three (3) Business Days after such Borrower becomes aware of the
occurrence of any Default or Event of Default or any event of default or default
under any other material agreement of such Borrower;     (b)   within three
(3) Business Days after service of process on any Borrower or any of their
respective Subsidiaries, or any agent thereof for service of process, in respect
of any legal or arbitral proceedings affecting any

45



--------------------------------------------------------------------------------



 



      Borrower or any of their respective Subsidiaries (i) that questions or
challenges the validity or enforceability of any of the Loan Documents or (ii)
in which the amount in controversy exceeds $250,000;

  (c)   upon any Borrower becoming aware of any Default related to any
Collateral, any Material Adverse Effect, or any event or change in circumstances
that should reasonably be expected to have a Material Adverse Effect;     (d)  
upon any Borrower becoming aware that any Collateral with an aggregate fair
market value of at least $100,000 has been damaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty, or otherwise
damaged;     (e)   upon the entry of a judgment or decree against any Borrower
in an amount in excess of $100,000.

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the applicable Borrower
has taken or proposes to take with respect thereto.
          Section 7.07 Perfection of Participant Trust Certificates. Unless a
Default shall have occurred and be continuing, the Administrative Agent shall
not (i) sell, pledge, transfer or otherwise assign its interest in any
Participant Trust Certificate, other than to secure obligations of the
Administrative Agent or any Lender to any Governmental Authority having
jurisdiction with respect thereto, or (ii) provide direction to any trustee
under the New Trust Trust Agreement or take any other action to terminate the
New Trust Trust Agreement, in each instance, without the prior written consent
of the Borrower Representative. Notwithstanding the registration of any
Participant Trust Certificate in the Administrative Agent’s name in order to
perfect the Administrative Agent’s Liens in such property and to enable the
Administrative Agent to exercise remedies under the Loan Documents, each
Borrower agrees that, regardless of such designation, subject to the terms of
the applicable trust agreements, FCAC Subco shall possess all other indicia of
ownership of each Participant Trust Certificate, including without limitation
all matters related to taxes and preparing returns regarding the same.
          Section 7.08 Activities of Franklin Servicing. No Borrower shall
permit Franklin Servicing LLC to conduct any business, other than the servicing
of loans in the states of Michigan, Illinois, and Massachusetts and any other
state to which the Administrative Agent has provided prior written approval
after the request of the Borrower Representative; provided that Franklin
Servicing LLC shall conduct business activities only to the extent that FCMC
does not have a valid license or other authority to conduct such business; and
provided further, however, no Loan Party shall be under any contractual
obligation or agreement to make cash contributions or investments in, loans and
advances to, enter into any Guarantee or other accommodation for the benefit of,
or contribute or transfer any property to, Franklin Servicing LLC in excess of
the aggregate sum of $350,000 from and after the formation of Franklin Servicing
LLC. The Loan Parties shall cause (i) Franklin Servicing LLC at all times to
maintain its limited liability company existence and preserve and keep, or cause
to be preserved and kept, in full force and

46



--------------------------------------------------------------------------------



 



effect its rights and licenses material to its business; and (ii) Holding to
pledge one hundred percent (100%) of the Capital Stock of Franklin Servicing LLC
and all dividends or distributions in respect thereof to the Administrative
Agent.
          Section 7.09 Settlement of Claims. No Borrower will enter into, and
will not permit Holding, FCMC or any Servicer to enter into, any settlement
agreement in respect of the WMC Claims or any other property subject to any
Pledge Agreement without the prior written consent of the Administrative Agent
and, to the extent any such settlement involves the WMC Claims, the prior
written consent of M& I.
          Section 7.10 Transactions with Affiliates. No Borrower shall enter
into any transaction, including, without limitation, any purchase, sale, lease,
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of such Borrower’s business, and (c) upon fair and
reasonable terms no less favorable to such Borrower than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate, or
make a payment that is not otherwise permitted by this Section 7.10.
          Section 7.11 Use of Proceeds. The Borrowers will use the proceeds of
the Advances solely for the purposes described in Section 2.08.
          Section 7.12 Limitation on Liens. No Borrower shall, nor will it
permit or allow others to, create, incur or permit to exist any Lien, security
interest or claim on or to any of its Property, except for Liens on the
Collateral created pursuant to this Agreement. The Borrowers will defend the
Collateral against, and will take such other action as is necessary to remove,
any Lien, security interest or claim on or to the Collateral, other than the
security interests created under this Agreement, and the Borrowers will defend
the right, title and interest of each Secured Party in and to any of the
Collateral against the claims and demands of all persons whomsoever. The
Borrowers shall take all action necessary to fully preserve, maintain and
protect each Secured Party’s security interest in the Collateral including,
without limitation, the first priority status of such security interest.
          Section 7.13 Limitation on Indebtedness. No Borrower shall incur any
liabilities for Indebtedness, other than (i) the Advances, and (ii) loans and
advances from one Borrower to another.
          Section 7.14 Limitation on Sale of Assets. No Borrower shall convey,
sell, lease, assign, transfer, or otherwise dispose of (collectively,
“Transfer”), all or any portion of its Property, business or assets (including,
without limitation, receivables and leasehold interests) whether now owned or
hereafter acquired or allow any Subsidiary to Transfer any portion all of its
assets to any Person, other than Borrowers shall be permitted to Transfer
(i) the REIT shares with the prior written consent of Huntington and HF and
(ii) the Participant Trust Certificates with the prior written consent of each
of the other Lenders.
          Section 7.15 Limitation on Investments. No Borrower and no Subsidiary
of a Borrower shall directly or indirectly make or own any Investment except
(i) Investments in Cash Equivalents pledged to the Administrative Agent, and
(ii) loans and advances from one Borrower to another.

47



--------------------------------------------------------------------------------



 



          Section 7.16 Solvency. No Borrower shall incur debts beyond its
ability to pay such debts as they mature. No Borrower shall commence any
insolvency, bankruptcy, liquidation, or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of such Borrower or any of its respective assets. No Borrower shall
have a judgment entered against it returned unsatisfied.
          Section 7.17 No Amendment or Waiver. No Borrower shall, nor shall it
permit or allow any Person to, amend, modify, terminate or waive any provision
of any Collateral in any manner that shall reasonably be expected to materially
and adversely affect the value of such item of Collateral.
          Section 7.18 Maintenance of Property; Insurance. Each Borrower shall
keep all property useful and necessary in its business in good working order and
condition. Each Borrower shall cause FCMC to maintain errors and omissions
insurance and blanket bond coverage in such amounts as are in effect on the
Effective Date (as disclosed to the Administrative Agent in writing) and shall
not reduce such coverage without the written consent of the Administrative
Agent, and shall also maintain or cause FCMC to maintain such other insurance
with financially sound and reputable insurance companies, and with respect to
property and risks of a character usually maintained by entities engaged in the
same or similar business similarly situated, against loss, damage and liability
of the kinds and in the amounts customarily maintained by such entities.
          Section 7.19 Further Identification of Collateral. Each Borrower shall
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may request, all in
reasonable detail.
          Section 7.20 Organizational Documents, Pledge or Transfer of Equity
Interests.

  (a)   No Borrower shall amend its articles or certificate of incorporation,
code of regulations or by-laws, limited liability company agreement, operating
agreement, certificate of formation or other organizational document without the
prior written consent of the Administrative Agent, which consent will not be
unreasonably withheld or delayed.     (b)   No Borrower shall change its name
without at least thirty (30) days prior written notice to the Administrative
Agent.     (c)   No Borrower will permit or allow others to, create, incur or
permit to exist any Lien, security interest or claim on or to any Equity
Interests of FCMC, Franklin Servicing LLC, Franklin Asset or Tribeca, other than
a Lien securing the Obligations.

          Section 7.21 Payment of Expenses. At all times after the Effective
Date, no Borrower shall incur any liabilities or pay any expenses other than
liabilities and expenses incurred in the ordinary course of business and
approved in writing by the Administrative Agent. No Borrower shall incur any
liability or pay any amount to FCMC or any Affiliate.

48



--------------------------------------------------------------------------------



 



          Section 7.22 Certain Post-Effective Date Deliverables. The Borrowers
will comply with each requirement or condition subsequent set forth on
Schedule 7.22 on or before the date applicable thereto set forth on
Schedule 7.22, or such later date as the Administrative Agent in writing shall
provide, to the satisfaction of the Administrative Agent, and each Borrower
hereby agrees that the failure of any Borrower to so perform or cause to be
performed shall constitute an Event of Default hereunder without cure of any
kind; provided, with respect to any such event, the Administrative Agent shall
have provided notice to the Borrower Representative of such event.
          Section 7.23 Representations and Warranties; Disclosure Updates. Each
Borrower shall promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof, notify the Administrative Agent if any written
information, exhibit, or report furnished to the Administrative Agent or any
Lender contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.
          Section 7.24 Enforcement of Purchase Agreement. At all times, the
Borrower Representative agrees to diligently pursue and enforce any rights and
remedies under any purchase agreements for the purchase of Mortgage Loans, in
which any Borrower has any right, title or interest.
          Article VIII. Section 8.01 Events of Default. An “Event of Default”
shall exist under this Agreement (i) if any one or more of the events set forth
in clause (g) or (h) shall have occurred or (ii) if any one or more of the other
events described below shall have occurred, and with respect to any such event,
the Administrative Agent shall have provided notice to the Borrower
Representative of such event:

  (a)   any Borrower shall fail to make a Required Payment on any Payment Date
or otherwise fail to pay any principal of or interest on any Advance prior to
the close of business on the date on which such payment is due (whether at
stated maturity, upon acceleration or at mandatory prepayment or otherwise); or
    (b)   any Borrower shall default in the payment of any other amount payable
by it under this Agreement or any other Loan Document, and such default shall
have continued unremedied for three (3) Business Days; or     (c)   any
representation, warranty or certification made or deemed made in this Agreement
or in any other Loan Document by any Loan Party or any certificate furnished to
the Administrative Agent pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

49



--------------------------------------------------------------------------------



 



  (d)   any Borrower shall fail to comply with the requirements of Section 7.01,
Section 7.02, Section 7.03(a), Section 7.03(b), Section 7.03(d), Section
7.03(e), Section 7.04, Section 7.05, Section 7.06 (a), (b) or (c), Sections 7.10
through 7.18, Sections 7.20 through 7.24, or any Loan Party shall otherwise fail
to observe or perform any other agreement contained in this Agreement or any
other Loan Document, and such failure to observe or perform shall continue
unremedied for a period of ten (10) Business Days; or     (e)   a final judgment
or judgments for the payment of money in excess of, with respect to any Loan
Party or any Subsidiary of any Loan Party, $250,000 in the aggregate shall be
rendered against such Loan Party, by one or more courts, administrative
tribunals or other bodies having jurisdiction over them and the same shall not
be discharged (or provision shall not be made for such discharge) or bonded, or
a stay of execution thereof shall not be procured, within sixty (60) days from
the date of entry thereof and such Loan Party shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed or bonded, appeal therefrom and cause the execution thereof to
be stayed during such appeal; or     (f)   any Loan Party shall admit in writing
its inability to pay its debts as such debts become due; or     (g)   any Loan
Party shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner, or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing; or     (h)   a proceeding or case shall be commenced, without the
application or consent of any Loan Party or any Subsidiary of a Loan Party, in
any court of competent jurisdiction, seeking (i) its reorganization,
liquidation, dissolution, arrangement or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a receiver, custodian,
trustee, examiner, liquidator, or the like of any Loan Party or any such
Subsidiary or of all or any substantial part of its property, or (iii) similar
relief in respect of any Loan Party or any such Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order,

50



--------------------------------------------------------------------------------



 



      judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of sixty (60) or more
days; or an order for relief against any Loan Party or any such Subsidiary shall
be entered in an involuntary case under the Bankruptcy Code; or

  (i)   this Agreement, any Note, or any other Loan Document shall for whatever
reason (including an Event of Default, Default, default or event of default, as
applicable thereunder) be terminated, or any Lien of any Secured Party on any
material portion of the Collateral shall cease to be a valid and perfected first
priority Lien on or other security interest in any of the Collateral, or any
Borrower’s obligations under this Agreement shall cease to be in full force and
effect, or the enforceability of any Loan Document shall be contested by any
Loan Party; or     (j)   (i) any Loan Party or any ERISA Affiliate shall engage
in any non-exempt “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, (ii) any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Loan Party or any ERISA Affiliate, (iii)
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan of any Loan Party or any
ERISA Affiliate, which commencement of proceedings or appointment of a trustee
is, in the reasonable opinion of the Administrative Agent, likely to result in
the termination of such Plan for purposes of Title IV of ERISA, (iv) any such
Plan shall terminate for purposes of Title IV of ERISA, (v) any Loan Party or
any ERISA Affiliate shall, or in the reasonable opinion of the Administrative
Agent is likely to, incur any liability in connection with a withdrawal from, or
the insolvency or reorganization of, a Multiemployer Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or     (k)   any Change of Control of any Loan Party
shall have occurred; or     (l)   any Loan Party shall grant, or suffer to
exist, any Lien on any Collateral except the Liens contemplated by this
Agreement; or the Liens contemplated hereby shall cease to be first priority
perfected and enforceable Liens on the Collateral in favor of the Secured
Parties or shall be Liens in favor of any Person other than the Secured Parties;
or     (m)   any Loan Party or any Subsidiary of a Loan Party shall default
under, or fail to perform as required under, or shall otherwise breach the terms
of any instrument, agreement or contract between such Loan Party or such other

51



--------------------------------------------------------------------------------



 



      Person, on the one hand, and the Administrative Agent or any Lender or any
of the Administrative Agent’s or any Lender’s Affiliates on the other hand,
whether or not such default results in the acceleration or prepayment of any
Indebtedness thereunder; or any Loan Party or any Subsidiary of a Loan Party
such entity shall default under, or fail to perform as requested under, the
terms of any repurchase agreement, credit and security agreement or similar
credit facility or agreement which provides for borrowed funds in an amount in
excess of $100,000, in each case entered into by such Loan Party or such other
entity and any third party, which default or failure resulted in the
acceleration or prepayment of any Indebtedness thereunder;

  (n)   Servicer shall cease its servicing business, a Material Adverse Effect
occurs in respect of Servicer, or any default or event of default shall occur
under the Servicing Agreement;     (o)   (i) Holding shall fail, prior to
June 30, 2009, to amend Article VII. D of the Fifth Amended and Restated
Certificate of Incorporation of FCMC to delete the following provision: “Any
action or transaction by or involving the Corporation, other than the election
or removal of directors, that requires for its adoption the approval of the
stockholders of the Corporation under the General Corporation Law of the State
of Delaware or this Certificate of Incorporation shall, pursuant to Section
251(g) of the General Corporation Law of the State of Delaware, require, in
addition, the approval of the stockholders of Franklin Credit Holding
Corporation, a Delaware corporation, or any successor thereto by merger, by the
same vote that is required by the General Corporation Law of the State of
Delaware or this Certificate of Incorporation, as the case may be,” or
(ii) Holding or FCMC after the Effective Date shall amend, restate, supplement
or otherwise modify such amended and restated certificate of incorporation, the
bylaws or other organizational or governing document of FCMC to add or make
effective any substantially similar provision; or     (p)   any Material Adverse
Effect with respect to any Loan Party or any of their respective Subsidiaries,
or the Collateral, in each case as determined by the Administrative Agent in its
reasonable discretion, or the existence of any other condition that, in the
Administrative Agent’s reasonable discretion, constitutes a material impairment
of any Loan Party’s ability to perform its obligations under this Agreement, the
Note or any other Loan Document.

          Article IX. Remedies.
          Section 9.01 Remedies Upon Default. (a) Upon the occurrence of one or
more Events of Default (subject to the expiration of the applicable cure period
contained therein) other than those referred to in Section 8(g) or (h), the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct the Administrative Agent to do any
one or more of the following on behalf of the

52



--------------------------------------------------------------------------------



 



Secured Parties (and the Administrative Agent, acting upon the instructions of
the Required Lenders, shall, subject to the terms of Article 12 hereof, do the
same on behalf of the Secured Parties), all of which are authorized by the
Borrowers: (i) immediately declare all Obligations then outstanding to be
immediately due and payable, together with all interest accrued thereon and all
other amounts due under this Agreement, the Notes and any other Loan Document;
provided, that upon the occurrence of an Event of Default referred to in
Sections 8(g) or (h), such amounts shall immediately and automatically become
due and payable without any further action by any Person and (ii) the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement, the rights and remedies provided for under any
Loan Document. Upon such declaration or such automatic acceleration, the unpaid
balance of all Advances then outstanding and all other amounts due under this
Agreement and any other Loan Document shall become immediately due and payable,
without presentment, demand, protest, or other formalities of any kind, all of
which are hereby expressly waived by the Borrowers, and the Administrative
Agent, upon receipt of instructions from the Required Lenders, subject to the
terms of Section 12 hereof, thereupon shall exercise any rights and remedies the
Loan Documents, including but not limited to, the transfer of servicing or the
liquidation of the Collateral on a servicing released basis. To the extent
permitted by applicable law, each Borrower waive all claims, damages, and
demands it may acquire against the Administrative Agent or the Lenders arising
out of the exercise by the Administrative Agent or a Secured Party of any of
their rights hereunder or under any other Loan Documents, other than those
claims, damages, and demands to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or a Lender.
     (b) Upon the occurrence of one or more Events of Default, the
Administrative Agent shall have the right to obtain physical possession of all
records and all other files of the Borrowers relating to the Collateral and all
documents relating to the Collateral that are then or may thereafter come in to
the possession of any Loan Party, or any third party acting for any Loan Party,
and each Loan Party shall deliver to the Administrative Agent such assignments
and other documents as the Administrative Agent shall request. The
Administrative Agent shall be entitled to specific performance of all agreements
of each Loan Party contained in this Agreement and any other Loan Document.
     (c) If a Default shall occur and be continuing, the Administrative Agent
may, at its option, enter into one or more Interest Rate Hedge Agreements
covering all or a portion of the Advances, and the Borrowers shall be
responsible for all damages, judgments, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) of any kind which may
be imposed on, incurred by, or asserted against the Administrative Agent
relating to or arising out of such Interest Rate Hedge Agreements; including
without limitation any losses resulting from such Interest Rate Hedge
Agreements.
     (d) Any money or property collected or otherwise received by the
Administrative Agent in connection with the exercise of its rights and remedies
specified in this Section 9.01 (including, without limitation, any money or
property received in

53



--------------------------------------------------------------------------------



 



respect of a liquidation of any Collateral) shall be applied by the
Administrative Agent first, to the payment of any Obligations in respect of any
protective advances, fees, expenses, reimbursements or indemnities then due to
the Administrative Agent, second, to the payment of any Obligations in respect
of any protective advances, fees, expenses, reimbursements or indemnities then
due to any Lender, and then, in the same order of priority as Section 2.04(d).
          Article X. Miscellaneous.
          Section 10.01 Waiver. No failure on the part of the Administrative
Agent to exercise, no delay in exercising, and no course of dealing with respect
to, any right, power, or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege under this Agreement or any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The remedies provided herein and therein
are cumulative and not exclusive of any remedies provided by law.
          Section 10.02 Notices. Except as otherwise expressly permitted by this
Agreement, all notices, requests, and other communications provided for herein
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telex or telecopy) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages
hereof) or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. Except as otherwise provided
in this Agreement and except for notices given under Article 2 (which shall be
effective only on receipt), all such communications shall be deemed to have been
duly given when transmitted by telex or telecopier or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.
          Section 10.03 Indemnification and Expenses.
     (a) Each Borrower hereby agrees jointly and severally, to hold each Secured
Party, and each Affiliate thereof and the respective officers, directors,
employees, agents, and advisors of each Secured Party (each an “Indemnified
Party”) harmless from and indemnify the Secured Parties and such other Persons
against all liabilities, losses, damages, judgments, costs, and expenses of any
kind that may be imposed on, incurred by, or asserted against the Secured
Parties or such other Persons, relating to or arising out of, this Agreement
(including, without limitation, any cost, loss, or expense which the Secured
Parties or such other Persons may sustain or incur as a consequence of any
acceleration of the maturity of the Advances by the Secured Parties in
accordance with the terms of this Agreement, including, but not limited to, any
cost, loss, or expense arising in liquidating the Advances and the Collateral
and from interest or fees payable by the Secured Parties to lenders of funds
obtained by it in order to maintain the Advances hereunder), the Notes, any
other Loan Document or any financing transaction contemplated hereby or thereby,
or any amendment, supplement, or modification of, or any waiver or consent under
or in respect of, this Agreement, the Notes, any other Loan Document, or any
financing transaction contemplated hereby or thereby, that, in each

54



--------------------------------------------------------------------------------



 



case, results from any matter whatsoever, except to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or a Lender. Without limiting the generality of the
foregoing, each Borrower agrees, jointly, and severally, to hold the Secured
Parties and any other indemnified Person described above harmless from and
indemnify such Indemnified Party against all costs with respect to all any
Mortgage Loan and any REO Property at any time owned by any Borrower relating to
or arising out of any violation or alleged violation of any environmental law,
rule, or regulation or any consumer credit laws, including, without limitation,
laws with respect to unfair or deceptive lending practices and predatory lending
practices, the Truth in Lending Act, and the real estate settlement procedures
act, that, in each case, results from anything other than to the extent any of
the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party. In any suit, proceeding, or action brought
by any Secured Party in connection with any other Collateral pledged hereunder
for any sum owing thereunder, or to enforce any provisions of any Collateral
pledged hereunder, each Borrower will save, indemnify and hold the Secured
Parties and any other indemnified Person described above harmless from and
against all expense, loss, or damage suffered by reason of any defense, set-off,
counterclaim, recoupment, reduction, or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by any Borrower of any
obligation thereunder or arising out of any other agreement, Indebtedness, or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from any Borrower. Each Borrower also agrees, jointly and
severally, to reimburse the Secured Parties as and when billed by the
Administrative Agent for all the Secured Parties’ reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or the preservation of
the Secured Parties’ rights under this Agreement, the Notes, any other Loan
Document, or any financing transaction contemplated hereby or thereby,
including, without limitation, the reasonable fees and disbursements of its
counsel.
     (b) Each Borrower agrees to pay as and when billed by the Administrative
Agent all of the out-of pocket costs and expenses reasonably incurred by the
Administrative Agent in connection with the development, preparation, and
execution of any amendment, restatement supplement, or modification to this
Agreement, any Note, any other Loan Document, or any other documents prepared in
connection herewith or therewith. Each Borrower further agrees to pay as and
when billed by the Administrative Agent all of the out-of-pocket costs and
expenses, reasonably incurred by any Secured Party (i) in connection with the
development, preparation, and execution of this Agreement, each Note and any
Loan Document executed in connection herewith or therewith, and consummation and
administration of the financing transactions contemplated hereby and thereby
including, without limitation, (A) all the reasonable fees, disbursements, and
expenses of counsel for the Administrative Agent and for each other Secured
Party and (B) all the due diligence, inspection, testing, and review costs and
expenses incurred by any Secured Party with respect to Collateral under this
Agreement, including, but not limited to, those costs and expenses incurred by
any Secured Party pursuant to Sections 11.01, 11.05, and 11.10, other than any
costs and expenses incurred in connection with the Secured Parties’
re-hypothecation of the Assets

55



--------------------------------------------------------------------------------



 



prior to an Event of Default, and (ii) all of the out-of pocket costs and
expenses after the occurrence of an Event of Default or in connection with the
enforcement of any right or remedy under this Agreement or applicable law .
          Section 10.04 Amendments. (a) Subject to the provisions of this
Section 10.04, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and any Loan Party may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions of this Agreement or any Loan Document, or changing in any manner the
rights of the Lenders or any Loan Party hereunder or thereunder or waiving any
Event of Default hereunder; provided, however, that no such supplemental
agreement, waiver or amendment shall, without the consent of each Lender
affected thereby:
     (i) Extend any Termination Date or any other date fixed for any payment of
principal of, or interest on, the Advances, or any fees or other amounts payable
to such Lender (except with respect to modifications of the provisions relating
to prepayments of Advances and other Obligations);
     (ii) Reduce the rate of interest on any Advance, fee, or other amount due
such Lender;
     (iii) Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders,” or “Pro Rata Share”;
     (iv) Increase the amount of Commitment of any Lender;
     (v) Other than pursuant to a transaction permitted by the terms of this
Agreement, release all or substantially all of the Collateral;
     (vi) Amend this Section 10.04;
     (vii) Amend the definition of “Participant Trust Certificates Percentage”;
or
     (viii) Amend any percentage set forth in last paragraph of Section 2.04(d).
          (b) No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of the definition of “BOS Adjustment”
shall be effective without the written consent of BOS. The Administrative Agent
may waive payment of the fee required under Section 12.01(c) without obtaining
the consent of any of the Lenders. Except as otherwise expressly provided in
Section 10.04(a) above, any provision of this Agreement may only be amended,
modified or supplemented only by an instrument in writing signed by each
Borrower, the Administrative Agent, and the Required Lenders.

56



--------------------------------------------------------------------------------



 



          Section 10.05 Successors and Assigns. Subject to Sections 12.01 and
12.02, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
          Section 10.06 Survival. The obligations of each Borrower under
Sections 2.06 3.03, 10.03 and 11.05 hereof shall survive the repayment of the
Advances and the termination of this Agreement. In addition, each representation
and warranty made, or deemed to be made by a request for a borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty and
the disbursement of the related Advance, and the Secured Parties shall not be
deemed to have waived, by reason of making any Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Secured Parties may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Advance was made.
          Section 10.07 Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
          Section 10.08 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.
          Section 10.09 Governing Law. This Agreement shall be governed by Ohio
law without reference to choice of law doctrine.
          Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS. Each party hereby
irrevocably and unconditionally:

  (i)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF OHIO, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
OHIO, AND APPELLATE COURTS FROM ANY THEREOF;     (ii)   CONSENTS THAT ANY SUCH
ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED
BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;     (iii)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY

57



--------------------------------------------------------------------------------



 



      THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR
AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED; AND

  (iv)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

          Section 10.11 WAIVER OF JURY TRIAL. EACH BORROWER, EACH LENDER AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          Section 10.12 Acknowledgments. Each Borrower hereby acknowledges that:

  (a)   it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement, the Notes and the other Loan Documents to which it
is a party;     (b)   the Secured Parties have no fiduciary relationship to such
Borrower, and the relationship between such Borrower and the Secured Parties is
solely that of debtor and creditor; and     (c)   no joint venture exists among
or between the Secured Parties and any such Borrower.

          Section 10.13 Non-liability of the Administrative Agent and the
Lenders. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of a Borrower’s business or operations. Each Borrower
agrees that neither the Administrative Agent nor any Lender shall have liability
to any Borrower for losses suffered by a Borrower in connection with, arising
out of, or in anyway related to the Transactions or any financing transaction
contemplated and the relationship established by the Loan Documents, or any act,
omission, or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Administrative Agent nor any Lender
shall have any liability with respect to, and the Borrowers hereby waive,
release and agree not to sue for, any special, indirect, consequential, or
punitive damages suffered by the Borrowers in connection with, arising out of,
or in any way related to the Loan Documents, the financing transactions
contemplated thereby or any of the Transactions.

58



--------------------------------------------------------------------------------



 



          Section 10.14 Amendment and Restatement.
     (a) On the Closing Date, the Credit Agreements and the Existing Forbearance
Agreements shall be amended and restated in its entirety by this Agreement, and
the Credit Agreements and the Existing Forbearance Agreements shall thereafter
be of no further force and effect except to evidence (i) the incurrence by each
Borrower of the indebtedness evidenced thereby, (ii) the representations and
warranties made by any Borrower prior to the Effective Date, (iii) any action or
omission performed or required to be performed pursuant to such the Credit
Agreements and the Existing Forbearance Agreements prior to the Effective Date
and (iv) the Static Loans will remain subject to the applicable Credit Agreement
and Existing Forbearance Agreement. This Agreement is not in any way intended to
constitute a novation of any obligation or liability of any Borrower existing
under any Credit Agreement or Existing Forbearance Agreement or evidence payment
of all or any portion of any such obligation and liability. Each security
agreement and financing statement filed pursuant to any Credit Agreement or
Existing Forbearance Agreement or any predecessor thereto shall remain in full
force and effect in all respects as if such obligation or liability had been
payable and effective originally as provided by this Agreement.
     (b) The terms and conditions of this Agreement and the Administrative
Agent’s, Lenders’ and Huntington’s rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the obligations and liabilities
incurred under any Credit Agreement or any Existing Forbearance Agreement and
any promissory notes or other instruments issued thereunder.
     (c) Each Borrower reaffirms each Lien granted by it pursuant to any
Existing Loan Document executed and delivered in connection with any Credit
Agreement or any Existing Forbearance Agreement to The Huntington National Bank,
as Lender and the Administrative Agent for the benefit of Lenders and
Huntington, which Liens shall continue in full force and effect during the term
of this Agreement and any renewals thereof and shall continue to secure the
Obligations.
     (d) On and after the Effective Date, (i) all references to any Credit
Agreement or any Existing Forbearance Agreement (or to any amendment or any
amendment and restatement thereof) in any Loan Document (other than this
Agreement) shall be deemed to refer to the such Credit Agreement or Existing
Forbearance Agreement, as amended and restated hereby, (ii) all references to
any section (or subsection) of any Credit Agreement or any Existing Forbearance
Agreement in any Loan Document (but not herein) shall be amended to become,
mutatis mutandis, references to the corresponding provisions of this Agreement
and (iii) except as the context otherwise provides, on or after the Effective
Date, all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to refer to each
Credit Agreement or Existing Forbearance Agreement, as amended and restated
hereby.
     (e) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of

59



--------------------------------------------------------------------------------



 



each Existing Loan Document remain in full force and effect unless otherwise
specifically amended hereby or any other Loan Document.
          Section 10.15 Assignment of Liens. As of the Effective Date,
Huntington hereby assigns to the Administrative Agent all Liens and security
interests granted pursuant to any Credit Agreement, the Existing Forbearance
Agreements and any assignment, pledge, security agreement or other Loan Document
executed in connection therewith. In addition in respect to the Mortgage Loans
and REO Properties being transferred to New Trust, Huntington assigns to New
Trust all Liens and security interests granted in such Mortgage Loans and REO
Properties pursuant to any Credit Agreement, the Existing Forbearance Agreements
and any assignment, pledge, security agreement or other Loan Document executed
in connection therewith.
          Section 10.16 Set-Off. In addition to any rights and remedies of each
Lender and the Administrative Agent provided by this Agreement and by law, the
Administrative Agent and each Lender shall have the right, without prior notice
to any Borrower, any such notice being expressly waived by each Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
any Borrower under this Agreement or any other Loan Document (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all Property and deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such Lender or any Affiliate thereof to or
for the credit or the account of any Borrower, irrespective of whether the
Administrative Agent or such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch or office of the
Administrative Agent or such Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. Each Lender may set-off cash,
the proceeds of the liquidation of any Collateral and all other sums or
obligations owed by the Administrative Agent or such Lender or any of their
Affiliates to any Borrower against all of Borrowers’ obligations to the
Administrative Agent, such Lender or any of their Affiliates, whether under this
Agreement, any other Loan Document or under any other agreement between the
parties or between any Borrower and the Administrative Agent or any Lender, or
otherwise, without prejudice to the Administrative Agent’s, any Lender’s or any
of their Affiliate’s right to recover any deficiency. Each Lender and the
Administrative Agent agrees promptly to notify such Borrower after any such
set-off and application made by such Lender or the Administrative Agent;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. All amounts set off pursuant to this Section 10.16
shall be applied pursuant to Section 2.04(d) or Section 9.01(d), as applicable.
          Section 10.17 Entire Agreement; Continuation of Credit Agreement. This
Agreement embodies the entire agreement and understanding of the parties hereto
and supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein. No alteration, waiver, amendments,
change, or supplement hereto shall be binding or effective unless the same is
set forth in writing by a duly authorized representative of each party hereto.

60



--------------------------------------------------------------------------------



 



          Section 10.18 Full-Recourse. The Obligations of the Borrowers
hereunder shall be full recourse to each Borrower and all property and assets of
each Borrower, whether now owned or hereafter acquired, including, without
limitation, the property and assets of any Borrower which any Borrower pledges
on the date hereof, or may hereinafter from time to time pledge, as Collateral
pursuant to the terms of this Agreement.
          Section 10.19 Confidentiality. The Administrative Agent and each
Lender agree to hold any confidential information that it may receive from any
Borrower in connection with this Agreement in confidence, except for disclosure
(i) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender, (iii) to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which it
is a party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants, and other professional advisors to
such counterparties, and (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Advances. The Borrower
agrees that the terms of this Section 10.19 shall set forth the entire agreement
between the Borrowers and each Lender (including the Administrative Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement, and this Section 10.19 shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such confidential information. Notwithstanding anything in this
Agreement to the contrary, confidential information shall not include, and each
party to any of the Loan Documents and their respective Affiliates (and the
respective partners, directors, officers, employees, advisors, representatives,
and other agents of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind, (i) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (ii) all materials of any kind (including opinions or
other tax analyses) relating to such tax treatment or facts that are provided to
any of the Persons referred to above, and it is hereby confirmed that each of
the Persons referred to above has been authorized to make such disclosures since
the commencement of discussions regarding the transactions contemplated hereby.
          Section 10.20 Consent to Transactions. Each Lender hereby consents to
the Transactions.
          Section 10.21 Lien on Mortgage Loans and REO Properties. Each Lender
hereby agrees that New Trust has acknowledged that the assets transferred
pursuant to the Transfer Agreement for Mortgage Loans and REO Properties are
transferred subject to the Lien of Huntington under the Existing Loan Documents
and the Lien of the Administrative Agent pursuant to the Loan Documents and that
such Liens have at all times been properly perfected Liens. Each Lender agrees
that New Trust shall have no duty or obligation to the Administrative Agent or
any Lender under any Loan Document or otherwise and that the Administrative
Agent may permit New Trust to distribute, without qualification, (i) to the
certificate holder of the

61



--------------------------------------------------------------------------------



 



REIT Trust Certificates, the REIT Trust Certificates Percentage and (ii) to the
certificate holders of each Participant Trust Certificate, the applicable
Participant Trust Certificates Percentage, in each instance of all net
collections received by New Trust irrespective of any default or event of
default under any Existing Loan Agreement or any Default or Event of Default
under this Agreement. Neither the Administrative Agent nor any of its
Affiliates, nor any of their respective officers, directors, employees, agents,
or attorneys-in-fact, shall be liable to any Lender for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Loan Documents in respect to any
Lien on any asset of New Trust.
          Section 10.22 Release of Pledged Interests in FCMC. In connection with
the incentives provided to the Servicer under the Servicing Agreement, each
Lender hereby agrees and directs the Administrative Agent to release a portion
of the Pledged Interests in FCMC to Holding pursuant to the following schedule
of Net Remittances. The Administrative Agent shall be entitled to rely on a
certificate of the Servicer as to the amount of Net Remittances. Provided that
the requisite Net Remittances have been made, the Pledged Interests in FCMC
shall be released to Holding based upon Net Remittances in the amount of not
less than the amount set forth in the table below, within the time specified
below, for a partial release of percentage of Equity Interests specified below:

                      Minimum Amount of Net       Release of Equity Level  
Remittances (Minimum Level Amount)   Time Period   Interests
Level 1
  $ 225,000,000     1 year from Effective Date   10% (70% reduces to 60%)
Level 2
  $ 475,000,000     3 years from Effective Date   10% —(60% reduces to 50%)
Level 3
  $ 575,000,000     No time period specified   10% — (50% reduces to 40%)
Level 4
  $ 650,000,000     No time period specified   10% —(40 reduces to 30%)
Level 5
  $ 750,000,000     No time period specified   10% —(30 reduces to 20%)

; provided, however, (i) if Net Remittances do not reach the minimum Level 1
amount prior to the first anniversary of the Effective Date, but reach the
minimum Level 2 amount prior to the third anniversary of the Effective Date, the
release of the Pledged Equity Interests in FCMC to Holding shown in Level 1
shall reduce 5% in respect of Level 1 (70% reduces to 55%), and any subsequent
releases of Pledged Equity Interests in FCMC shall reduce 10% from the Pledged
Equity Interests in FCMC in effect prior to the achievement of such applicable
minimum Level amount; and provided further that (ii) if Net Remittances do not
reach the minimum Level 1 amount prior to the first anniversary of the Effective
Date and do not reach the minimum Level 2 amount prior to the third anniversary
of the Effective Date, then the release of the Pledged

62



--------------------------------------------------------------------------------



 



Equity Interests in FCMC shall be released as follows: (x) upon attaining the
minimum Level 3 amount, the Pledged Equity Interests in FCMC shall reduce 25%
(from 70% to 45%); (y) upon attaining the minimum Level 4 amount, the Pledged
Equity Interests in FCMC shall reduce 10% (from 45% to 35%), and (z) upon
attaining the minimum Level 5 amount, the Pledged Equity Interests in FCMC shall
reduce 10% (from 35% to 25%).
          Article XI. The Administrative Agent.
          Section 11.01 Appointment; Nature of Relationship. Huntington is
hereby appointed by each of the Lenders as its contractual representative
(referred to as the “Administrative Agent”) under this Agreement and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent in this Agreement to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Section 11.01.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. The
Administrative Agent acknowledges, solely in its capacity as the Administrative
Agent, that (i) it is a “representative” of the Lenders within the meaning of
the term “secured party” as defined in the Uniform Commercial Code, and (ii) it
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to the
Administrative Agent, Lenders agree that the Administrative Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of the Borrowers and their Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) exclusively receive, apply, and distribute the Collections of the Borrowers
and their Subsidiaries as provided in the Loan Documents, (d) open and maintain
such bank accounts as the Administrative Agent deems necessary and appropriate
in accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of the Borrowers and their Subsidiaries,
(e) perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Borrowers, the Obligations, the Collateral, the
Collections of the Borrowers and their Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (f) incur and pay such expenses
as the Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents; provided, however, that the Administrative Agent agrees, in its
capacities as administrator under the Administration Agreement and as
Administrative Agent hereunder, without the consent of the Required Lenders, it
will not (i) take any action to amend or consent or agree to amend the New Trust
Trust Agreement or (ii) direct New Trust to take any action, in each instance,
that adversely affects, in

63



--------------------------------------------------------------------------------



 



any material respect, any right of any Lender under any Loan Document, other
than as expressly permitted under the terms of this Agreement.
          Section 11.02 Exculpatory Provisions. Neither the Administrative Agent
nor any of its Affiliates, nor any of their respective officers, directors,
employees, agents, or attorneys-in-fact, shall be liable to any Lender for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection herewith or in connection with any of the other Loan Documents
(except to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the such Person) or responsible in any
manner to any of the Lenders for any recitals, statements, representations, or
warranties made by any of the Borrowers contained in this Agreement or in any of
the other Loan Documents or in any certificate, report, document, financial
statement, or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith, or in
connection with the other Loan Documents, or enforceability or sufficiency
therefor of any of the other Loan Documents, or for any failure of a Borrower to
perform its obligations under this Agreement or thereunder. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility, or sufficiency of this Agreement, or
any of the other Loan Documents or for any representations, warranties,
recitals, or statements made herein or therein or made by any Borrower in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates, or any other documents in connection herewith or
therewith furnished or made by the Administrative Agent to the Lenders or by or
on behalf of the Borrowers to the Administrative Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants, or agreements contained herein or
therein or as to the use of the proceeds of the Advances or of the existence or
possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Borrowers. The Administrative Agent is not a
trustee for the Lenders and owes no fiduciary duty to the Lenders. Each Lender
recognizes and agrees that the Administrative Agent shall not be required to
determine independently whether the conditions described in Sections 5.01 and
5.02 have been satisfied and, when the Administrative Agent disburses funds to
the Borrowers, it may rely fully upon statements contained in the relevant
requests by the Borrowers.
          Section 11.03 Reliance on Communications. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability of relying
upon, any Note, notice, consent, request, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, instrument,
paper, document, or other writing (including any electronic message, Internet or
intranet website posting, or other distribution) believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent. For purposes of determining compliance with the conditions
specified in Sections 5.01 and 5.02, each Lender that has signed this Agreement
or has become a party hereto pursuant to the terms of Section 12 hereof shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to, approved by, or
acceptable or satisfactory to, a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.

64



--------------------------------------------------------------------------------



 



          Section 11.04 Delegation of Duties. The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, and to the extent any conduct is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or any such agents or attorneys-in-fact. The Administrative Agent shall be
entitled to the advice of legal counsel, accountants, and other professionals
selected by the Administrative Agent concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties under this Agreement and under any other Loan
Document. The Borrowers and the Lenders agree that the Administrative Agent may
delegate any of its duties under this Agreement to any of its Affiliates, and
that any such Affiliate that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver, and other
protective provisions to which the Administrative Agent is entitled under
Section 10.03.
          Section 11.05 The Administrative Agent’s Reimbursement and
Indemnification. The Administrative Agent may incur and pay expenses to the
extent the Administrative Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not the Borrowers are obligated to reimburse
the Administrative Agent or Lenders for such expenses pursuant to the Credit
Agreement or otherwise. The Administrative Agent is authorized and directed to
deduct and retain sufficient amounts from the Collections of each Borrower and
any Subsidiary of a Borrower received by the Administrative Agent to reimburse
the Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to any Lender or any other Person. In the event the
Administrative Agent is not reimbursed for such costs and expenses from the
Collections of the Borrowers their Subsidiaries received by the Administrative
Agent, the Lenders agree to reimburse and indemnify the Administrative Agent for
their Pro Rata Share of (i) any amounts not reimbursed by the Borrower for which
the Administrative Agent is entitled to reimbursement by the Borrower under the
Loan Documents, (ii) any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders), and (iii) any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided, that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction

65



--------------------------------------------------------------------------------



 



to have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 2.06 shall, notwithstanding the provisions of this Section 11.05, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 11.05 shall survive payment of the
Advances and termination of this Agreement.
          Section 11.06 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or under any of the other Loan Documents in accordance with
a request of the Required Lenders (or to the extent specifically required, all
the Lenders) and such request and any action or failure to act pursuant thereto
shall be binging upon all the Lenders (including their successors and assigns
and any Participants).
          Section 11.07 Rights as a Lender. If the Administrative Agent is also
a Lender, the Administrative Agent shall have the same rights and powers under
this Agreement and under any other Loan Document with respect to its Commitment
and its Advances as any Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, at any time
when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business, in addition to those contemplated
by this Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person and without any duty to account therefor to
the Lenders.
          Section 11.08 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement, the Administrative Agent shall not
have any duty or responsibility (either initially or on a continuing basis) to
provide any Lender with any notice, report, document, credit information or
other information concerning the affairs, financial condition or business of the
Borrower or any of its Affiliates that may come into the possession of the
Administrative Agent (regardless of whether in its capacity as Administrative
Agent) or any of its Affiliates.

66



--------------------------------------------------------------------------------



 



          Section 11.09 Resignation of Administrative Agent. The Administrative
Agent may resign at any time upon 30 days prior written notice to the Lenders
and the Borrowers. Upon such receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower
Representative, to appoint a successor, which shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 11.09 and Section 10.03 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as the Administrative
Agent.
          Section 11.10 Administrative Agent Fees. The Borrowers agree to pay to
the Administrative Agent, for its account, the Administrative Agent Fees on the
Effective Date and on each anniversary thereof, pursuant to this Agreement or as
otherwise agreed from time to time.
          Section 11.11 Execution of Collateral Documents. The Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to the
Borrowers on their behalf the Loan Documents and all related financing
statements and any financing statements, agreements, documents, or instruments
as shall be necessary or appropriate to effect the purposes of this Agreement.
          Section 11.12 Collateral. (a) The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Lien on any Collateral (i) upon the termination of the Commitments and
payment and satisfaction in full by the Borrowers of all Obligations,
(ii) constituting property in which no Borrower owned any

67



--------------------------------------------------------------------------------



 



interest at the time Lien was granted nor at any time thereafter,
(iii) constituting property leased to any Borrower or a Subsidiary of a Borrower
under a lease that has expired or is terminated in a transaction permitted under
this Agreement, (iv) constituting property that a Borrower has authorization to
Transfer under the terms of this Agreement or any other Loan Document or
(v) constituting property for which such release shall otherwise have been
approved by the Required Lenders. Upon request by the Administrative Agent or
any Borrower at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 11.12; provided, however, that (1) the
Administrative Agent shall not be required to execute any document necessary to
evidence such release on terms that, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair any Obligation of any Borrower or any Lien (other
than a Lien expressly being released) upon any interest retained by any
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Anything contained herein to the contrary
notwithstanding, each Lender agrees that the Administrative Agent, at any time
upon the written request of Huntington, may release the REIT Shares as
collateral security for the Advances in reduction or satisfaction of any such
Advances held by Huntington or any Affiliate thereof.
     (b) The Administrative Agent shall have no obligation whatsoever to any of
the Lenders to assure that the Collateral exists or is owned by Borrowers or is
cared for, protected, or insured or has been encumbered, or that Liens of the
Administrative Agent have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion given the Administrative
Agent’s own interest in the Collateral in its capacity as one of the Lenders,
and that the Administrative Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
               Section 11.13 Agency for Perfection. The Administrative Agent
hereby appoints each other Lender as its agent (and each Lender hereby accepts
such appointment) for the purpose of perfecting the Administrative Agent’s Liens
in assets which, in accordance with Article 9 of the UCC can be perfected only
by possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.
               Article XII. Participations and Assignments.
               Section 12.01 Permitted Participants; Effect.

68



--------------------------------------------------------------------------------



 



     (a) Any Lender may at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Advance owing to such Lender,
any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents, subject to the consent of the
Administrative Agent unless such sale is to an Eligible Assignee. Such
participation shall be in writing and a copy thereof shall be provided promptly
to the Administrative Agent. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties to this Agreement for the performance of such
obligations, such Lender shall remain the owner of its Advances and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     (b) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification, or waiver
of any provision of the Loan Documents other than any amendment, modification,
or waiver with respect to any Advance or Commitment in which such Participant
has an interest that would require consent of all of the Lenders pursuant to the
terms of Section 10.04.
     (c) Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of set-off provided in
Section 10.16 in respect of its participating interest in amounts owing under
the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under the Loan Documents,
provided that each Lender shall retain the right of set-off provided in
Section 10.16 with respect to the amount of participating interests sold to each
Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of set-off provided in Section 10.16,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 2.04 (d) or Section 9.01, as applicable, as if each Participant were a
Lender. The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 2.03, 2.07, 3.02, 3.03 and 9.01 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.02, provided that (i) a Participant shall not be entitled to receive
any greater payment other than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.03 to the same extent as if it were a
Lender.
     (d) Limitations upon Participant Rights. A participant shall not be
entitled to receive any greater payment under Section 3.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless

69



--------------------------------------------------------------------------------



 



the sale of the participation to such Participant is made with the Borrower’s
prior written consent.
          Section 12.02 Assignments.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations under this Agreement except (i) to an assignee in accordance with
Section 12.02(b), (ii) by way of participation in accordance with Section 12.01,
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 12.02(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
participants to the extent provided in Section 12.01 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Secured
Parties) any legal or equitable right, remedy, or claim under or by reason of
this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under this Agreement and the Loan Documents. Such assignment shall
be substantially in the form of Exhibit H or in such other form as may be agreed
to by the parties thereto. Each such assignment shall be subject to the
following:
          1) Minimum Amounts.
          i) in the case of any assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Advances at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and
          ii) in any case not described in clause (b)(i)(A) of this Section
12.02, the aggregate amount of the Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the

70



--------------------------------------------------------------------------------



 



Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
     2) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
     3) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 12.02 and,
in addition:
     i) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender or is in connection with merger or
consolidation of a Lender or a Transfer by Lender of one or more of its loan
portfolios; and
     ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) an unfunded or revolving credit facility if such assignment is to a
person that is not a Lender with a Commitment in respect of such facility or an
Affiliate of such Lender with respect to such Lender or (ii) a funded term
facility to a Person who is not a Lender or an Affiliate of a Lender.
     4) Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form prescribed by the Administrative Agent.
     5) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     6) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     (c) Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Section 12.02(b), and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the assignment effective date specified in
such assignment. The assignment shall contain a representation by the Purchaser
to the effect that none of the consideration used to make the purchase of the
Commitment and Advances under the applicable assignment agreement constitutes
“plan assets” as defined under ERISA and that the rights and

71



--------------------------------------------------------------------------------



 



interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the assignment effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Advances
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender under this Agreement but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents that survive payment of the Advances
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.01. Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.02, the transferor Lender, the Administrative Agent, and the
Borrower shall, if the transferor Lender or the Purchaser desires that its
Advances be evidenced by Notes, make appropriate arrangements so that new Notes
or, as appropriate, replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
in each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.
     (d) Register. The Administrative Agent shall maintain at one of its offices
in Columbus, Ohio a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers at any reasonable time and from time
to time upon reasonable prior notice.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of that Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release that Lender from any of its obligations under this
Agreement or substitute any such pledge or assignee for such Lender as a party
to this Agreement; provided, however that such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted by applicable law.
          Section 12.03 Dissemination of Information. Each Borrower authorizes
each Lender to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any

72



--------------------------------------------------------------------------------



 



and all documents and information in such Lender’s possession relating to the
Borrowers and their Subsidiaries; provided, that each Transferee and prospective
Transferee agrees to be bound by Section 10.19 of this Agreement.
          Section 12.04 Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee that is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.03 of this Agreement.
[SIGNATURE PAGES FOLLOW]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written

                  BORROWERS:    
 
                FRANKLIN CREDIT ASSET CORPORATION    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
  Name:  
 
Alexander Gordon Jardin    
 
  Title:   Chief Executive Officer    
 
                Address for Notices:    
 
                101 Hudson St., 25th Floor         Jersey City, New Jersey 07302
        Fax: (201) 604-4400         Attention: General Counsel    
 
                With a copy to:    
 
                Kramer Levin Naftalis & Frankel LLP         1177 Avenue of the
Americas         New York, New York 10036         Fax: (212) 715-8346        
Attention: J. Michael Mayerfeld, Esq.    
 
                TRIBECA LENDING CORP.    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
  Name:  
 
Alexander Gordon Jardin    
 
  Title:   Chief Executive Officer    
 
                Address for Notices:    
 
           
 
        Same as above    
 
           
 
  With a copy to:    
 
           
 
        Same as above    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FRANKLIN ASSET, LLC    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
  Name:  
 
Alexander Gordon Jardin    
 
  Title:   President and Chief Executive Officer    
 
                Address for Notices:    
 
           
 
      Same as above    
 
                With a copy to:    
 
           
 
      Same as above    
 
                EACH BORROWER LISTED ON SCHEDULE 1 ATTACHED HERETO:    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
  Name:  
 
Alexander Gordon Jardin    
 
                Title: as Chief Executive Officer of, and on behalf of, each
Borrower listed on Schedule 1 attached hereto.    
 
                Address for Notices:    
 
           
 
      Same as above    
 
                With a copy to:    
 
           
 
      Same as above    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Alan D. Seitz    
 
  Name:  
 
Alan D. Seitz    
 
  Title:   Senior Vice President    
 
                Address for Notices:    
 
                2361 Morse Road         NC3W67         Columbus, Ohio 43229    
    Attn: Special Assets         Telephone No.: (614) 480-5355        
Telecopier No.: (614) 480-3795    
 
                With a copy to:    
 
                Porter Wright Morris & Arthur LLP         41 South High Street  
      Columbus, Ohio 43215         Attn: Timothy E. Grady, Esq.        
Telecopier No.: (614) 227-2105         Telephone No.: (614) 227-2100    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                THE HUNTINGTON NATIONAL BANK, as Lender    
 
           
 
  By:   /s/ Alan D. Seitz    
 
  Name:  
 
Alan D. Seitz    
 
  Title:   Senior Vice President    
 
                Address for Notices:    
 
           
 
      Same Address as Administrative Agent    
 
                With a copy to:    
 
           
 
      Same Address as Administrative Agent    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HUNTINGTON FINANCE LLC, as Lender    
 
           
 
  By:   /s/ James K. Ciroli    
 
  Name:  
 
James K. Ciroli    
 
  Title:   Vice President    
 
                Address for Notices:    
 
                c/o Huntington Bancshares Incorporated         41 South High
Street         Columbus, Ohio 43215         Attn: James K. Ciroli, Vice
President         Telephone No.: (614) 480-5931         Telecopier No.:
(614) 480-4284    
 
                With a copy to:    
 
                Same Address as Administrative Agent    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  M & I MARSHALL & ILSLEY BANK, as Lender    
 
           
 
  By:   /s/ Thomas R. Johnson    
 
  Name:  
 
Thomas R. Johnson    
 
  Title:  
 
Senior Vice President    
 
     
 
   
 
           
 
  By:   /s/ Mark P. Schaus    
 
  Name:  
 
Mark P. Schaus    
 
  Title:  
 
Vice President    
 
     
 
   
 
                Address for Notices:    
 
                M & I Marshall & Ilsley Bank         770 N. Water Street        
Milwaukee, WI 53202         Attn: Thomas R. Johnson and Mark P. Schaus        
Telephone No.: (414) 765-7610         Telecopier No.: (414) 298-2744        
e-mail: Thomas.Johnson@micorp.com and
            Mark.Schaus@micorp.com    
 
                With a copy to:    
 
                Michael Best & Friedrich LLP         100 East Wisconsin Avenue,
Suite 3300         Milwaukee, WI 53202         Attn: K. Thor Lundgren, Esq.    
    Phone: (414) 225-4952         Fax: (414) 277-0652         E-mail:
KTLundgren@michaelbest.com    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BOS (USA) INC., as Lender    
 
                By: Bank of Scotland plc, as Administrative Agent    
 
           
 
         By:   /s/ Julia R. Franklin      
 
     
 
   
 
         Name: Julia R. Franklin
 
         Title: Assistant Vice President
 
                Address for Notices:    
 
                1095 Avenue of Americas, 35th Floor         New York, NY 10036  
      Attn: Christine Renard and John Yusi         Telephone No.: (212) 803-3445
        Telecopier No.: (212) 883-6610    
 
                With a copy to:    
 
                Sullivan & Worcester LLP         ZAG/S&W LLP         One Post
Office Square         Boston, MA 02109         Attn: Gayle P. Ehrlich        
Telephone No.: (617) 338-2453         Telecopier No.: (617) 338-2880    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1
BORROWERS
Schedule 1-1

 



--------------------------------------------------------------------------------



 



Schedule 2
PARTICIPATION AGREEMENTS
Participation Agreements by and between The Huntington National Bank and
Huntington Finance, LLC:

  1.   Third Amended and Restated Participation Agreement – Tranche D Credits,
dated as of March 31, 2008.     2.   Participation Agreement, dated as of
September 30, 2008.     3.   Sixth Amended and Restated Participation Agreement
– Tranche A and B Advances Made To Tribeca Lending Corp., dated as of
December 8, 2008.     4.   Sixth Amended and Restated Participation Agreement –
Tranches A, B-1, B-2, B-3, B-4, and C Advances Made to Franklin Credit
Management Corporation, dated as of December 8, 2008.     5.   Participation
Certificate Tranches B-1 and B-2 Advances Made to Franklin Credit Management
Corporation (Certificate No. D-01), dated September 30, 2008.     6.  
Participation Certificate Tranches B-1 and B-2 Advances Made to Franklin Credit
Management Corporation (Certificate No. D-03), dated September 30, 2008.     7.
  Participation Certificate Tranches B-1 and B-2 Advances Made to Franklin
Credit Management Corporation (Certificate No. D-05), dated September 30, 2008.
    8.   Participation Certificate Tranches B-1 and B-2 Advances Made to Tribeca
Lending Corp. (Certificate No. D-02), dated September 30, 2008.     9.  
Participation Certificate Tranches B-1 and B-2 Advances Made to Tribeca Lending
Corp. (Certificate No. D-04), dated September 30, 2008.     10.   Participation
Certificate Tranches B-1 and B-2 Advances Made to Tribeca Lending Corp.
(Certificate No. D-06), dated September 30, 2008.

Participation Agreements by and between The Huntington National Bank and M&I
Marshall & Ilsley Bank:

  1.   Amended and Restated Participation Agreement, dated as of December 28,
2007.     2.   Second Amended and Restated Participation Agreement, dated as of
March 31, 2008.

Schedule 2-1

 



--------------------------------------------------------------------------------



 



Participation Agreements by and between The Huntington National Bank and BOS
(USA), Inc.:

  1.   Participation Agreement (Tribeca), dated as of March 31, 2008.

Schedule 2-2

 



--------------------------------------------------------------------------------



 



Schedule 3
COMMITMENTS OF LENDERS
Schedule 3

 



--------------------------------------------------------------------------------



 



Schedule 6.15
SUBSIDIARIES
Schedule 6.15

 



--------------------------------------------------------------------------------



 



Schedule 7
TRANSACTION DOCUMENTS

  1.   Transfer and Assignment Agreement, dated as of March 31, 2009, among
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I thereof and Franklin Mortgage Asset Trust 2009-A.     2.   Servicing
Agreement, dated as of March 31, 2009, between Franklin Mortgage Asset Trust
2009-A and Franklin Credit Management Corporation.     3.   Trust Agreement,
dated as of March 31, 2009, among Franklin Credit Asset Corporation, Franklin
Credit Management Corporation, Tribeca Lending Corp. and each of their
respective subsidiaries listed on Schedule I thereof.     4.   Administration
Agreement, dated as of March 31, 2009, between The Huntington National Bank and
Franklin Mortgage Asset Trust 2009-A.

Schedule 7

 



--------------------------------------------------------------------------------



 



Schedule 7.22
POST-CLOSING MATTERS
Schedule 7.22

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE TRANCHE A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANCHE B NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANCHE C NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF INVESTMENT PROPERTY SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF PLEDGE AGREEMENT — CLAIMS

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 